

Exhibit (10)(aw)


















MET-PRO CORPORATION
SALARIED PENSION PLAN


AMENDED AND RESTATED
EFFECTIVE SEPTEMBER 1, 2007
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




MET-PRO CORPORATION
SALARIED PENSION PLAN
AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008


TABLE OF CONTENTS
 

Article   Page        
I.
Definitions
1
 
II.
Transition and Eligibility to Participate
9
 
III.
Service and Credited Service, Transfers
11
 
IV.
Eligibility for Benefits
15
 
V.
Calculation of Benefits
16
 
VI.
Vesting
21
 
VII.
Pre-Retirement Death Benefits
22
 
VIII.
Distribution
24
 
IX.
Limitation on Benefits
36
 
X.
Funding
45
 
XI.
Administration
46
 
XII.
Management of Trust Fund
48
 
XIII.
Benefit Claims Procedure
49
 
XIV.
Non-Alienation of Benefits
53
 
XV.
Designation of Beneficiary
54
 
XVI.
Amendment and Termination
55
 
XVII.
Top-Heavy Provisions
58
 
XVIII.
General Provisions
62
 
XIX.
Freezing of Plan
64
   
Appendix A
65
   
Appendix B
67
 


 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

Table of Contents


MET-PRO CORPORATION


SALARIED PENSION PLAN






WHEREAS, MET-PRO CORPORATION (“Company”) adopted the Met-Pro Corporation
Salaried Pension Plan (“Plan”), effective September 1, 1968 for certain of its
employees; and


WHEREAS, under the terms of the Plan, the Company has the ability to amend the
Plan; and


WHEREAS, the Company amended and restated the Plan in its entirety to
incorporate amendments adopted since the previous restatement effective
September 1, 1989, and to comply with, inter alia, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Small Business Job
Protection Act of 1996, and the Taxpayer Relief Act of 1997;


WHEREAS, the Company desires at this time to amend and restate the Plan in its
entirety to incorporate amendments adopted since the previous restatement
effective September 1, 2000, to make certain technical changes to comply with
law as required by the Internal Revenue Service, to comply with, inter alia, the
Economic Growth and Tax Relief Reconciliation Act of 2001, to reflect the
Company’s desire to amend the Plan to freeze benefit accruals effective as of
December 31, 2006, to change the plan year to the calendar year effective
January 1, 2008, and to make other clarifying and conforming changes;


NOW, THEREFORE, effective January 1, 2008, unless otherwise provided, the
Met-Pro Corporation Salaried Pension Plan is continued, amended, and restated,
as hereinafter set forth:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE I


DEFINITIONS






Except where otherwise clearly indicated by context, the masculine shall include
the feminine, the singular shall include the plural, and vice-versa.


1.1
“Actuarial Equivalent” of a given benefit shall mean a benefit payable in a
different form from such given benefit but having the same actuarial present
value of such benefit taking into account, where applicable, the probability of
surviving to receive such benefit (“Mortality”) and the time value of money
(“Interest”).  The calculation of actuarial present values shall be based on the
actuarial assumptions as set forth in Appendix A to this Plan.



1.2
“Actuary” shall mean the firm employing an “enrolled actuary” as defined in
Section 7701(a)(35) of the Code appointed by the Administrator.



1.3
“Administrator” shall mean the Company acting through its officers or a
Committee appointed by the Company under Article XI.



1.4
“Annuity Starting Date” shall mean the first date as of which distribution of
Retirement Benefits to a Participant is to begin under Section 8.3 or the first
date as of which distribution of Pre-Retirement Death Benefits to a Spouse is to
begin under Section 7.3.



1.5
“Average Monthly Compensation” shall mean the monthly Compensation of a
Participant averaged over the five consecutive calendar years which produce the
highest monthly average within the last ten completed calendar years of
employment.  If a Participant has less than five completed consecutive calendar
years of service, his Average Monthly Compensation will be based on his monthly
Compensation during his months of service from his date of employment to the
earlier of the date he terminates and the date he has completed 60 months of
service.



1.6
“Board of Directors” shall mean the Board of Directors of the Company.



1.7
“Break in Service” shall mean any Plan Year during which an employee suffers a
Break in Service described in Article III.



1.8
“Code” shall mean the Internal Revenue Code of 1986, as it may from time to time
be amended or supplemented.  References to any section of the Code shall be to
that section as it may be renumbered, amended, supplemented or reenacted.


 
 
-1-

--------------------------------------------------------------------------------

Table of Contents
 
1.9
“Committee” shall mean the persons who may be appointed by the Board of
Directors to act on behalf of the Company to supervise the administration of the
Plan, as hereinafter provided.



1.10
“Compensation” shall mean with respect to any Participant, total Compensation
paid by the Company for the calendar year excluding reimbursement or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation, and welfare benefits but including any Employee deferrals
pursuant to Code Sections 125 or 401(k).  Compensation shall not exceed the
maximum amount that may be taken into account under Code Section 401(a)(17),
adjusted as provided under Code Section 415(d) to reflect increases in the cost
of living.



Effective for limitation years ending after December 31, 2001, the annual
compensation of each Participant taken into account in determining benefit
accruals in any Plan Year beginning after December 31, 2001, shall not exceed
$200,000.  Annual compensation means compensation during the Plan Year or such
other consecutive 12-month period over which compensation is otherwise
determined under the Plan (the determination period).  For purposes of
determining benefit accruals in a Plan Year beginning after December 31, 2001,
the $200,000 limitation on compensation shall also apply for any prior
determination period.


The $200,000 limit on annual compensation shall be adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code.  The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.


1.11
“Company” shall mean Met-Pro Corporation, including its several Divisions, and
its successors.



1.12
“Corporation Division” shall mean the corporate headquarters unit of the
Company.



1.13
“Dean Pump Division” shall mean the Dean Pump Division of Met-Pro Corporation.



1.14
“Defined Benefit Plan” shall mean an employee benefit plan, as defined in
Section (3)(3) of ERISA that (a) is maintained by the Company, (b) is qualified
under Sections 401 and 501 of the Code, and (c) is not a Defined Contribution
Plan.



1.15
“Defined Contribution Plan” shall mean an employee benefit plan, as defined in
Section (3)(3) of ERISA that (a) is maintained by the Company, (b) is qualified
under Sections 401 and 501 of the Code, and (c) provides for an individual
account for each Participant and for benefits based solely on the amounts
credited to those accounts.



1.16     
“Divisions” shall mean those divisions of the Company who are participating in
the Plan and shall include the Corporation Division, Dean Pump Division, Fybroc
Division, Keystone Filter Division, Sethco Division, Stiles-Kem Division,
Systems Division (Non-

 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
            
Oxy) and Systems Division (Oxy).  Effective November 1, 1989, “Divisions” shall
also mean Duall Division.  Effective July 1, 1993, “Divisions” shall also mean
Mefiag Division, and effective November 1, 1998, shall also mean the Flex Kleen
Division.

 
1.17
“Duall Division” shall mean, effective November 1, 1989, the Duall Division of
Met-Pro Corporation.



1.18
“Early Retirement Date” shall mean the first day of the calendar month
coincident with or next following the day on which a Participant (a) attains age
55, and (b) is credited with three Years of Service.



1.19
“Effective Date” shall mean September 1, 2007.



1.20
“Eligible Employee” shall mean any salaried Employee of the Company employed in
a Division or by a Subsidiary who is not a Leased Employee and who is not
covered by a collective bargaining agreement, unless the same provides for
participation hereunder.  Notwithstanding the foregoing, an Employee hired on or
after April 15, 2006 shall not be eligible to participate in the Plan.



1.21
“Employee” shall mean anyone who is employed by the Company or by a Subsidiary
of the Company.  Solely for the requirements prescribed in Code Section
414(n)(3), Employee shall include Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a
plan described in Code Section 414(n)(5) and such Leased Employees do not
constitute more than 20 percent of the recipient’s non-highly compensated work
force.



 
As used herein, “Leased Employee” means any person who is not an employee and
who provides services to the Company:  (a) under an agreement between the
Company and the leasing organization, (b) such services have been performed by
the person for the recipient (or for the recipient and related persons as
defined in Code Section 414(n)) on a substantially full-time basis for at least
one year, and (c) such services are performed under the primary direction and
control of the Company.  Notwithstanding, a “leased employee” shall be treated
as an Employee of the Company solely to the extent required under Code Section
414(n) (but shall in no event be eligible to participate in the Plan).  However,
“leased employees” shall not be treated as Employees of the Company to the
extent permitted under Code Section 414(n) if the leased employees constitute no
more than 20% of the Company’s “non-highly compensated” work force, and the
leasing organization maintains a qualified nonintegrated money purchase pension
plan in which:  (a) at least 10% of compensation (within the meaning of Code
Section 414(n)) contributed for each participant, (b) participants are
immediately fully vested in all contributions, and (c) each leasing organization
employee immediately participates.



The following shall not be considered an Employee:  (i) any individual who is
classified by the Company or a Subsidiary as an independent contractor or
self-employed individual, whether or not such individual is subsequently
determined to have been a
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
common-law employee, or (ii) any individual employed by the Company for a
specified limited period of time, or for the duration of a specified project,
with no expectation of long-term employment (until and unless such individual is
specifically notified by the Company in writing that he is being reclassified as
a regular Employee).


1.22
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may from time to time be amended or supplemented.  References to any section of
ERISA shall be to that section as it may be renumbered, amended, supplemented or
reenacted.



1.23  
“Five Percent Owner” shall mean an Employee who owns more than five percent of
the Company (within the meaning of Section 416(i)(1)(B)(i) of the Code).



1.24  
“Flex Kleen” shall mean, effective November 1, 1998, the Flex Kleen Division of
Met-Pro Corporation.



1.25
“Fund” shall mean the trust fund established for this Plan, administered under
the Trust Agreement, out of which benefits payable under this Plan shall be
paid.


 
1.26
“Fybroc Division” shall mean Fybroc Division of Met-Pro Corporation.

 

1.27
“Hour of Service” shall mean an hour for which:


 
 
(a)
an Employee is directly or indirectly paid or entitled to payment by the Company
for the performance of employment duties, or



(b)
back pay, irrespective of mitigation of damages, is either awarded or agreed to,
or

 
 
(c)
an Employee is directly or indirectly paid or entitled to payment by the Company
on account of a period of time during which no duties are performed due to
vacation, holiday, illness, incapacity (including disability), jury duty,
lay-off, leave of absence, or military duty.



There shall be excluded from the foregoing those periods during which payments
are made or due under a plan maintained solely for the purpose of complying with
applicable workers’ compensation, unemployment compensation, or disability
insurance laws.  An Hour of Service shall not be credited where an employee is
being reimbursed solely for medical or medically related expenses.


Hours of Service shall not be credited twice.  Hours of Service shall be
credited in accordance with the rules set forth in U.S. Department of Labor
Regulations 2530.200b-2(b) and (c).


Hours of Service shall be credited for any individual considered a Leased
Employee for purposes of this Plan under Section 414(n) of the Code.
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
Notwithstanding the foregoing, the Committee may, in accordance with uniform
rules nondiscriminatorily applied, elect to credit Hours of Service using one or
more of the following equivalencies:
 
Basis Upon Which Records
Credit Granted to Individual
Are Maintained
For Period
Shift
Actual Hours for Full Shift
Day
10 Hours of Service
Week
45 Hours of Service
Semi-Monthly Period
95 Hours of Service
Month
190 Hours of Service

 
1.28
“Initial Anniversary Date” shall mean September 1, 1968 for Employees of the
Corporation and Systems Division (Non-Oxy), September 1, 1975 for Employees of
Fybroc Division and Keystone Filter Division, September 1, 1977 for Employees of
Sethco Division and Stiles-Kem Division, and September 1, 1979 for Employees of
Systems Division (Oxy).



1.29
“Keystone Division” shall mean Keystone Division of Met-Pro Corporation.



1.30
“Late Retirement Date” shall mean the first day of the calendar month coincident
with or next following the day on which a Participant’s employment with the
Company has ceased after the Participant’s Normal Retirement Date.



1.31
“Mefiag Division” shall include, effective July 1, 1993, only those Employees of
the Mefiag Division of Met-Pro Corporation who are employed in the United
States.



1.32
“Normal Retirement Age” shall mean exact age 65.



1.33
“Normal Retirement Date” shall mean the first day of the calendar month
coincident with or next following the day on which a Participant attains age 65.



1.34
“Participant” shall mean a participant in this Plan as determined under Article
2.



1.35
“Past Service Date” shall mean September 1, 1975 for Employees of the
Corporation, Systems (Non-Oxy) Division, Fybroc Division and Keystone Filter
Division; September 1, 1977 for Employees of Sethco Division and Stiles-Kem
Division; September 1, 1979 for Employees of Systems Division (Oxy); September
1, 1986 for Employees of Dean Pump Division; effective November 1, 1989, shall
mean September 1, 1990 for Employees of Duall Division; effective July 1, 1993,
shall mean September 1, 1993 for Employees of the Mefiag Division; and shall
also mean February 1, 1997 for Employees of the Strobic Air Subsidiary.  “Past
Service Date” shall mean September 12, 1996 for former Employees of the Strobic
Air Corporation (see also Article VI), and shall mean November 1, 1998 for
former Employees of the Flex Kleen Division.  “Past Service Date” shall mean
June 1, 2002 for Employees of Pristine Water Solutions, Inc.

 

-5-
 

1.36
“Plan” shall mean the retirement plan set forth in this document as it may from
time to time be amended or supplemented.



1.37
“Plan Year” shall mean a twelve-month period which shall commence each September
1 and end on the next following August 31.  Effective January 31, 2008, the Plan
Year shall commence each February 1 and end on the next following January
31.  There shall be a short Plan Year beginning September 1, 2007 and ending
January 31, 2008.



1.38
“Pre-Retirement Death Benefit” shall mean the death benefit payable under
Article VII to the beneficiary of a Participant who dies before his Annuity
Starting Date.



1.39
“Prior Plan” shall include the Fybroc, Inc. Salaried Pension Plan, the Keystone
Filter Salaried Pension Plan, and the Stiles-Kem Corporation Defined Benefit
Plan as in effect on April 14, 1978 immediately prior to their amendment and
replacement in entirety by this Plan on April 15, 1978.  “Prior Plan” shall also
include the Oxy-Catalyst, Inc. Employees’ Pension Plan as in effect June 30,
1980 immediately prior to its amendment and replacement in entirety by this Plan
on July 1, 1980.



1.40
“Pristine Water Solutions, Inc. (formerly Pristine Hydrochemical)” shall mean
Pristine Water Solutions, Inc., a subsidiary of Met-Pro Corporation.



1.41
“Qualified Domestic Relations Order” is a domestic relations order that meets
the requirements as defined in Section 414(p) of the Code.



1.42
“Qualified Joint and Survivor Annuity” shall mean an annuity for the life of a
Participant with a survivor annuity for the life of the Participant’s Spouse
where the survivor annuity is 50 percent of the amount of the annuity payable
during the joint lives of the Participant and the Participant’s Spouse and the
joint and survivor annuity is at least the Actuarial Equivalent of the most
valuable form of benefit under the Plan payable on his Annuity Starting Date.



1.43
“Qualified Pre-Retirement Survivor Annuity” shall mean a survivor annuity for
the life of the Participant’s Spouse.  Each payment under the survivor annuity
shall be equal to:



 
(a)
in the case of a Participant who dies after his Early Retirement Date and has
not had a Separation from Service, the survivor annuity the Participant’s Spouse
would have received if the Participant had a Retirement on the day before his
death and received distribution of benefits in the form of an immediate
Qualified Joint and Survivor Annuity, or

 
 
(b)
in the case of a Participant who dies on or before his Early Retirement Date or
has had a Separation from Service, the survivor annuity the Participant’s Spouse

 
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
would have received if the Participant had a Separation from Service on the
earlier of his actual Separation from Service and the day of his death, survived
to the later of his Early Retirement Date and his date of death, received
distribution of benefits in the form of a Qualified Joint and Survivor Annuity
and died on the day after the later of his Early Retirement Date and his date of
death.



1.44
“Regulations” shall mean the Income Tax Regulation as promulgated by the
Secretary of the Treasury or his delegate, and amended from time to time.



1.45
“Rehired Employee” shall mean an Employee who is re-employed by the Company
after Separation from Service.



1.46
“Retirement” shall mean a Participant’s termination of employment on or after
his Normal or Early Retirement Date.



1.47
“Retirement Benefit” shall mean the monthly benefit that accrues to a
Participant under Article V.



1.48
“Separation From Service” of an Employee shall mean the time when the
employer-employee relationship with the Company is terminated for any reason,
including but not limited to, a termination by resignation, discharge, death,
total disability, or retirement.



1.49
“Sethco Division” shall mean Sethco Division of Met-Pro Corporation.



1.50
“Six Months of Service” shall mean the first consecutive six-month period after
the Employee’s date of hire with the Company or an acquired company or return to
service in which the Employee completes at least 500 Hours of Service.



1.51
“Spouse” shall mean the person to whom a Participant is married on the
applicable date.



1.52
“Stiles-Kem Division” shall mean the former Stiles-Kem Division of Met-Pro
Corporation which has been merged into Pristine Water Solutions, Inc.



1.53
“Strobic Air Subsidiary” shall mean, effective February 1, 1997, the Strobic Air
Corporation, a subsidiary of the Met-Pro Corporation.



1.54
“Subsidiary” shall mean those subsidiaries of the Company who are participating
in the Plan and shall include the Strobic Air Subsidiary and effective June 1,
2002, Pristine Water Solutions, Inc.



1.55
“Systems Division (Non-Oxy)” shall include only those Employees of the Systems
Division of Met-Pro Corporation who were not employees of Oxy-Catalyst, Inc. on
the date of its acquisition by the Company.

 
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
1.56
“Systems Division (Oxy)” shall include only those Employees of Systems Division
of Met-Pro Corporation who were employees of Oxy-Catalyst, Inc. on the date
of its acquisition by the Company.



1.57
“Trust” shall mean the trust established or maintained under the Trust
Agreement.



1.58
“Trust Agreement” shall mean the agreement between the Company and the Trustee
which provides for the establishment or continuation of the Trust in accordance
with Article XII.



1.59
“Trustee” shall mean the Bank, Trust Company or Insurance Company designated as
provided under Article XI.



1.60
“Vested Interest” shall mean the nonforfeitable portion of a Participant’s
Normal Retirement Benefit.



1.61
“Years of Credited Service” shall mean the number of full and partial Plan Years
counted with respect to determining a Participant’s Accrued Benefit under the
Plan, as further described in Article III.



1.62
“Years of Service” shall mean the number of Plan Years counted with respect to
determining a Participant’s eligibility for benefits and vested status under the
Plan, as further described in Article III and Article VI.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-8-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE II


TRANSITION AND ELIGIBILITY TO PARTICIPATE






2.1
Rights Affected.  Unless specified to the contrary, each Participant who has
retired or has terminated service with the Company before the Effective Date
shall receive no additional rights as a result of this amended and restated
Plan, but shall have his rights and benefits determined solely under the Plan as
in effect before the Effective Date.  Any former Employee who has terminated
employment before the Effective Date and who is reemployed as an Employee on or
after the Effective Date shall have the rights and benefits provided hereunder.



2.2
Preservation of Plan Benefits.  Subject to the maximum benefit limitations, in
no event shall the Accrued Benefit of a Participant at any time after the
Effective Date be less than the amount of the Participant’s Accrued Benefit on
the day preceding the Effective Date.



2.3
Eligibility to Participate.  Each Employee who was a Participant in the Plan
immediately prior to the Effective Date and who remains an Eligible Employee of
the Company on the Effective Date shall be a Participant hereunder as of such
date.  Effective as of September 1, 2000, an Eligible Employee shall become a
Participant on the later of his date of hire or the date such employee qualifies
as an Eligible Employee.  Notwithstanding the foregoing, an Employee hired on or
after April 15, 2006 shall not be eligible to participate in the Plan.



2.4
Cessation of Participant.  A Participant shall cease to be a Participant on the
earliest of the following three dates:



 
(a)
his date of death,



 
(b)
the date all distributions to the Participant have been made,



 
(c)
the date he incurs a Break in Service provided that at that time he has no
entitlement to non-forfeitable benefits under the Plan.



2.5
Participation Upon Reemployment.  If a Rehired Employee who is not a Participant
before he is rehired is an Eligible Employee as of the date he is reemployed,
and his Break in Service caused prior service to be disregarded, then the
Employee shall be treated as a new Employee.  If a Rehired Employee who was not
a Participant before he is rehired or who was a Participant before rehire is an
Eligible Employee as of the date he is reemployed and his Break in Service did
not cause prior service to be disregarded, then the employee shall again become
a Participant on the date he was rehired.



2.6
Plant Shutdown.  Effective December 31, 1996 the Systems Division was shut
down.  Each Participant in the Met-Pro Corporation Negotiated Pension Plan is a
Participant in

 
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
         
this Plan effective June 1, 1997.  All benefit provisions applicable to such
Participants will be determined under the Met-Pro Corporation Negotiated Pension
Plan.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
-10-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE III


SERVICE AND CREDITED SERVICE, TRANSFERS






The following provisions are subject to Article XIX:


3.1
Past Service shall mean full calendar years and full calendar months of service
on an elapsed time basis (with a full month equal to 1/12 of a year) completed
by an Eligible Employee after his date of employment with the Company or, if
applicable, his earlier date of employment with a company that has been acquired
by the Company, and before his Past Service Date.



3.2
Future Service for Purposes of Meeting Eligibility Requirements for Benefits and
Vesting.  An Employee shall accrue a Year of Service for each Plan Year
commencing on or after his Past Service Date during which he is credited with
1,000 or more Hours of Service.



3.3
Full Years of Future Credited Service for Benefit Accrual.  Except as provided
otherwise in this Article, an Employee shall accrue a full year of Future
Credited Service for each Plan Year commencing on or after his Past Service Date
in which he is an Eligible Employee for the full Plan Year and is credited with
1,000 or more Hours of Service.



3.4
Partial Years of Future Credited Service for Benefit Accrual.  With respect to
any Plan Year commencing on or after an Employee’s Past Service Date and during
which the Employee is an Eligible Employee for less than the full Plan Year, the
Employee shall accrue 1/12 of a year of Future Credited Service for each month
during which he is an Eligible Employee for the full month and completes at
least 83-1/3 Hours of Service.  Notwithstanding the above, a Participant who
transfers out of the Plan after the 15th day of a month shall accrue 1/12 of a
year of Future Credited Service for the month that he transfers out of the Plan
as long as he is an Employee for the full month and completes at least 83-1/3
Hours of Service, and a Participant who transfers into the Plan before the 16th
day of the month shall accrue 1/12 of a year of Future Credited Service for the
month that he transfers into the Plan, provided that he is an Employee for the
full month and completes at least 83-1/3 Hours of Service.



3.5
Credited Service shall mean the total of an Employee’s Past Service and his full
and partial years of Future Credited Service, subject to the following
adjustments for Employees of the Corporation Division (former Strobic Air
Corporation employees), Dean Pump Division, Duall Division, Mefiag Division,
Sethco Division, Stiles-Kem Division, and Systems Division (Oxy), the Strobic
Air Subsidiary and the Flex Kleen Division:



 
(a)
Dean Pump Division – All Past Service accumulated before October 1, 1985 shall
not be taken into account in determining the amount of Credited Service.

 
 
-11-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)
Duall Division - Effective November 1, 1989, all Past Service accumulated before
July 1, 1988 shall not be taken into account in determining the amount of
Credited Service.



 
(c)
Mefiag Division - Effective July 1, 1993, all Past Service accumulated before
July 1, 1993 shall not be taken into account in determining the amount of
Credited Service.



 
(d)
Sethco Division - All Past Service accumulated before July 1, 1977 shall not be
taken into account in determining the amount of Credited Service.



 
(e)
Stiles-Kem Division - All Past Service accumulated before August 1, 1970 shall
not be taken into account in determining the amount of Credited Service.



 
(f)
Systems Division (Oxy) - All Past Service accumulated before January 1, 1970
shall not be taken into account in determining the amount of Credited Service.



 
(g)
Corporation Division (former Strobic Air Corporation employees) - All Past
Service accumulated before October 1, 1996 by former employees of Strobic Air
Corporation shall not be taken into account in determining the amount of
Credited Service.



 
(h)
Strobic Air Subsidiary – All Past Service accumulated before February 1, 1997
shall not be taken into account in determining the amount of Credited Service.

 
 
(i)
Flex Kleen Division - All Past Service accumulated before November 1, 1998 shall
not be taken into account in determining the amount of Credited Service.



 
(j)
Pristine Water Solutions, Inc. – All Past Service accumulated before June 1,
2002 shall not be taken into account in determining the amount of Credited
Service.



3.6
Years of Service shall mean the total of an Employee’s Past Service and his
Future Service for Eligibility for Benefits and Vesting, plus any period of
eligibility and vesting service accumulated by the Employee under the provisions
of another of the Company’s pension plans or Prior Plans, provided that, for
Employees of Sethco Division, any Past Service accumulated before August 1, 1971
shall not be taken into account in determining Years of Service.



3.7
Transfers.  When a Participant transfers to another pension plan of the Company,
his continuity of service for eligibility and vesting shall not be affected in
any way whatsoever.  His Years of Service, as calculated for purposes of this
Plan, shall include Years of Service as calculated to date of transfer, plus all
Years of Service subsequently earned in the plan to which his is
transferred.  Similarly, his Years of Service for purposes of the plan to which
he is transferred shall include all Years of Service earned under this Plan.

 
 
-12-

--------------------------------------------------------------------------------

Table of Contents
 
3.8
Breaks in Service.



 
(a)
Any Plan Year in which a Participant is not credited with more than 500 Hours of
Service shall constitute a one-year Break in Service; provided, however, that if
an Employee is absent for the following reasons, he shall be credited with an
Hour of Service, for purposes of this Section only, for each Hour of Service he
would have received if he had continued in the active employ of the Company
during the following periods of absence:



 
(i)
layoff for a period not in excess of one year;



 
(ii)
leave of absence with the approval of the Committee for a period not in excess
of one year, unless extended by the Committee;



 
(iii)
military service under leave granted by the Company or required by law, provided
the absent Participant returns to service with the Company within 90 days of his
release from active military duty or any longer period during which his right to
reemployment is protected by law.



 
(b)
Service credited under this Section shall not be credited for any other purpose
under the Plan unless such service is comprised of Hours of Service.



 
(c)
If a Participant is absent from work by reason of pregnancy, childbirth,
adoption, or for purposes of the care of such Participant’s child immediately
after birth or adoption, such Participant shall be credited solely for purposes
of this Section with sufficient Hours of Service to avoid a Break in Service in
the Plan Year in which the absence commences or, if the Participant already has
more than 500 Hours of Service in such Plan Year, the immediately following Plan
Year.  Hours of Service during such absence shall be credited in an amount equal
to the Hours of Service the Participant would have had but for such absence or,
if such hours cannot be determined, at the rate of eight hours per normal
workday.



3.9
Restoration of Service.



 
(a)
A Participant who had a Vested Interest under Article VI and who incurs a Break
in Service shall have his pre-break and post-break service with the Company
aggregated for purposes of Sections 3.5 and 3.6 on his reemployment by the
Company.



 
(b)
A Participant who does not have a Vested Interest under Article VI and who
incurs a Break in Service shall have his pre-break and post-break service with
the Company aggregated for purposes of Sections 3.5 and 3.6 on his reemployment
within a period of less than five consecutive Breaks in Service.  If the
consecutive Breaks in Service are equal to or in excess of five, he shall
receive no credit for his pre-break service for purposes of Sections 3.5 and
3.6.

 
 
-13-

--------------------------------------------------------------------------------

Table of Contents
 
3.10
Credit for Military Service.  Effective as of December 12, 1994, notwithstanding
any provision of this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Internal Revenue Code.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-14-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE IV


ELIGIBILITY FOR BENEFITS






4.1
Normal Retirement Benefit.  A Participant shall be eligible for normal
retirement benefits on his Normal Retirement Date.



4.2
Early Retirement Benefit.  A Participant shall be eligible for early retirement
benefits as of his Early Retirement Date.



4.3
Late Retirement Benefit.  A Participant shall be eligible for late retirement
benefits on his Late Retirement Date.



4.4
Deferred Vested Benefit.  A Participant who has completed three or more Years of
Service and who, at the time of Separation from Service, is not eligible for a
benefit under Sections 4.1, 4.2 or 4.3 of this Plan, shall be eligible for
deferred vested retirement benefits.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
-15-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE V


CALCULATION OF BENEFITS






5.1
General.  The retirement benefits for a Participant that are payable under the
single life form of payment shall be determined under this Article V subject to
the limitations set forth in Article IX.  Each Participant shall be entitled to
the non-forfeitable portion, as determined under Article VI of his retirement
benefit and shall have no right to any portion of his retirement benefit which
is not nonforfeitable under Article VI.  Adjustments for forms of payment other
than the single life form shall be made in accordance with the provisions of
Article VIII.



5.2
Accrued Monthly Pension.  Subject to Article XIX, on any given date, the Accrued
Monthly Pension for a Participant shall be determined as follows:



For a Participant whose date of hire with the Company or an acquired Company (or
whose date of rehire in the case of a Participant who terminates and forfeits
service in accordance with Section 3.9 and is subsequently rehired) is on or
before December 15, 1982 and whose Past Service Date is prior to September 1,
1986, such benefit shall be equal to the greater of 1/12 of [(a) + (b)], or (c)
or (d) as set forth below in this Section 5.2.


For a Participant whose date of hire with the Company or an acquired company (or
whose date of hire in the case of a Participant who terminates and forfeits
service in accordance with Section 3.10 and is subsequently rehired) is after
December 15, 1982, or whose Past Service Date is on or after September 1, 1986,
such benefit shall be equal to the greater of (c) or (d) as set forth below in
this Section 5.2.


 
(a)
0.75 percent of the Participant’s base wage or salary on his Initial Anniversary
Date up to $7,800 and 1.20 percent of such base wage or salary in excess of
$7,800, multiplied by Credited Service prior to his Initial Anniversary Date,
plus



 
(b)
For each Plan Year beginning with the Plan Year commencing on the Participant’s
Initial Anniversary Date, and ending with the Plan Year beginning September 1,
1988, 0.75 percent of base wage or salary up to $7,800 and 1.75 percent of base
wage or salary in excess of $7,800, multiplied by the fraction of a year of
Credited Service completed by the Participant in the Plan Year in question, plus
1.65 percent of base wage or salary earned in each Plan Year beginning on or
after September 1, 1989.

 
 
-16-

--------------------------------------------------------------------------------

Table of Contents
 
Annual base wage or salary for Plan Years beginning before September 1, 1989
means the annual base wage or salary in effect on the September 1, beginning the
Plan Year in question, except that when necessary, a Participant’s annual base
wage or salary on the September 1 following his date of hire shall be used in
determining the amount of Accrued Benefit attributable to his first partial year
of Credited Service.  For the period beginning September 1, 1989, Compensation,
as defined in Section 1.10 is used in lieu of annual base wage or salary.


 
(c)
Credited Service multiplied by the rate in effect on the last day that the
Participant accrued Credited Service under the Plan.  Notwithstanding the above,
effective February 27, 1995, if the Participant transfers out of the Plan and
into another of the Company’s defined benefit pension plans, the rate used to
calculate the monthly pension will be the rate in effect on the last day that
the Participant accrued credited service under any of the Company’s defined
benefit pension plans.



The rates in effect are as follows:
 
Rate
 
Effective Date
     
9.00
 
September 1, 1984 - June 14, 1987
12.00
 
June 15, 1987 - June 14, 1988
14.00
 
June 15, 1988 - June 14, 1989
16.00
 
June 15, 1989 - June 14, 1990
18.00
 
June 15, 1990 - June 30, 1994
20.00
 
July 1, 1994 - April 30, 1995
21.00
 
May 1, 1995 - September 30, 1996
22.00
 
October 1, 1996 and thereafter

 
 
(d)
One percent of the Participant’s Average Monthly Compensation multiplied by
Credited Service or, in the case of an individual who is or becomes a
Participant on or after September 1, 2000, if greater, a monthly benefit of
$62.50, payable commencing on the Participant’s Normal Retirement Date.



 
(e)
For Participant’s with Compensation for a Plan Year prior to September 1, 1994
in excess of $150,000, in no event will such Participant’s benefit determined
according to (a) and (b) and (d) of this Section 5.2 be less than the sum of:



 
(i)
the Participant’s Accrued Benefit on August 31, 1994 frozen in accordance with
Section 1.401(a)(4)-13 of the Regulations and



 
(ii)
the Participant’s Accrued Benefit determined using the benefit formula
applicable on or after September 1, 1994 with respect to Credited Service earned
on or after September 1, 1994.

 
 
-17-

--------------------------------------------------------------------------------

Table of Contents
 
5.3
Normal Retirement Benefit.  A Participant who is eligible for normal retirement
benefits shall receive a monthly pension equal to his Accrued Monthly Pension
benefit on such retirement date.



5.4
Early Retirement Benefit.  A Participant who is eligible for early retirement
benefits, upon retirement, shall receive either of the following:



 
(a)
A monthly pension equal to the product of (i) his Accrued Monthly Pension as of
his date of Separation from Service, and (ii) his vesting percentage as of his
date of Separation of Service with such product, reduced by 5/9 percent for each
of the first 60 fall calendar months, and 5/18 percent for each of the next 60
full calendar months by which the commencement of his benefits precedes his
Normal Retirement Date.



 
(b)
A deferred monthly pension equal to the product of (a) his Accrued Monthly
Pension as of the date of his Separation from Service, and (b) his vesting
percentage as of the date of his Separation from Service with payment commencing
at his Normal Retirement Date.



5.5
Deferred Vested Benefit.  A Participant who is eligible for deferred vested
retirement benefits shall receive either of the following:



 
(a)
A deferred monthly pension with payments commencing any time on or after his
Early Retirement Date equal to the product of (i) his Accrued Monthly Pension as
of the date of his Separation of Service, and (ii) his vesting percentage as of
the date of his Separation of Service with such product, reduced by 5/9 percent
for each of the first 60 full calendar months, and 5/18 percent for each of the
next 60 full calendar months by which the commencement of his benefits precedes
his Normal Retirement Date, and



 
(b)
A deferred monthly pension equal to the product of (i) his Accrued Monthly
Pension as of the date of his Separation of Service, and (ii) his vesting
percentage as of the date of his Separation of Service with payment commencing
on his Normal Retirement Date.



5.6
Late Retirement Benefit.  A Participant who is eligible for late retirement
benefits shall receive a monthly pension equal to the greater of (a) his Accrued
Monthly Pension benefit on his Normal Retirement Date or (b) the Actuarial
Equivalent of his Normal Retirement Benefit except that the benefit provided
under Appendix B is not subject to any actuarial increase that would otherwise
result due to the benefit commencing after his Normal Retirement Date, except to
the extent required by law.

 
 
-18-

--------------------------------------------------------------------------------

Table of Contents
 
5.7
Suspension of Benefits




                     
(a)       
(i)         
In the event that a Participant is employed in qualified reemployment or
qualified employment, the benefits otherwise payable to the Participant shall be
suspended for each calendar month in which he continues his qualified
reemployment or qualified employment.  The rules relating to such a suspension
of benefits and their subsequent resumption are described in this Section.



 
(ii)
The Committee shall notify the Participant by personal delivery or first class
mail of the suspension of his benefits during the first month in which such
suspension of benefits occurs if required in accordance with the notification
requirements of Department of Labor Regulations Section 2530.203-3(b)(4).



 
(iii)
Each Participant receiving benefits under the Plan shall be required to give
notice to the Committee of any employment relationship which such Participant
has with the Company.  The Committee shall have the right to use all reasonable
efforts to determine whether such employment constitutes qualified reemployment
or qualified employment.  The Committee shall also have the right to require the
Participant to provide information sufficient to prove that such employment does
not constitute qualified reemployment or qualified employment.



 
(iv)
A Participant may, by written request, ask the Committee to make a determination
as to whether specific contemplated employment constitutes qualified
reemployment or qualified employment.  The Committee shall respond to such
request in writing within 60 days of the Committee’s receipt of the request.



 
(v)
Subject to Sections 8.3 and 8.8, benefit payments to the Participant will resume
(or commence) no later than the first day of the third calendar month following
the month in which his qualified reemployment or qualified employment ceases or,
if later, the first day of the calendar month following receipt by the Committee
of the Participant’s notice that his qualified reemployment or qualified
employment has ceased.  The initial resumption payment shall include payment for
the current month and for all previous calendar months since the cessation of
the Participant’s qualified employment or reemployment.



 
(vi)
The Committee shall offset resumed benefits by an amount equal to any benefits
which were paid to the Participant with respect to a calendar month in which the
Participant was engaged in qualified reemployment or qualified
employment.  However, the offset to any monthly benefit, other than the initial
resumption payment, shall not exceed twenty-five percent (25%) of such monthly
benefit.  Any remaining offset shall be applied to benefits payable in
subsequent months.

 
 
-19-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)
In the event that a Participant is employed or reemployed by the Company under
any circumstances other than as described in Subsection (a), the benefits
otherwise payable to the Participant shall be continued during such period of
employment or reemployment.



 
(c)
Qualified reemployment shall mean the reemployment of a Participant by the
Company after his Normal Retirement Date in such a capacity that (and provided
that) the Participant receives or is entitled to be paid for at least 40 Hours
of Service (not including Hours of Service credited as a result of back pay)
during a calendar month.  Notwithstanding the above, for Participants that
attain age 70½ in calendar years before January 1, 2003, qualified reemployment
shall not include employment on or after the April 1st following the calendar
year in which the Participant attains age 70½.  In addition, effective January
1, 2002, qualified reemployment shall not include employment with respect to a
Participant that makes an election to commence benefits under Section 8.3(b).



 
(d)
Qualified employment shall mean the continued employment of a Participant after
his Normal Retirement Date in such a capacity that (and provided that) the
Participant receives or is entitled to be paid for at least 40 Hours of Service
(not including Hours of Service credited as a result of back pay) during a
calendar month.  Notwithstanding the above, for Participants that attain age 70½
in calendar years before January 1, 2003, qualified employment shall not include
employment on or after the April 1st following the calendar year in which the
Participant attains age 70½.  In addition, effective January 1, 2002, qualified
employment shall not include employment with respect to a Participant that makes
an election to commence benefits under Section 8.3(b).

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-20-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VI
 
VESTING






If a Participant has been credited with three or more Years of Service, a
portion of the Participant’s Accrued Benefit shall be nonforfeitable.  The
nonforfeitable portion shall be an amount equal to a Participant’s Accrued
Benefit multiplied by a percentage based upon the number of Years of Service, as
follows:


Number of Years of Service
Vesting Percentage
   
0
0
1
0
2
0
3
20
4
40
5
60
6
80
7 or more
100





Notwithstanding the above, the Vesting Percentage of a Participant who has
attained his Normal Retirement Age shall be 100 percent.


Also notwithstanding the above, each individual who was an employee of Strobic
Air Corporation on the date of acquisition by the Company and who continued his
employment with the Company and became a Participant in the Plan shall have his
Vesting Percentage equal to 100% if he had attained age 55 on or before the
September 12, 1996 date of acquisition.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
-21-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VII


PRE-RETIREMENT DEATH BENEFITS






7.1
Pre-Retirement Survivor Death Benefit



In the event of a death of a Participant who (a) has a Vested Interest, and (b)
has not yet had an Annuity Starting Date, the Participant’s designated
beneficiary shall receive a Pre-Retirement Survivor Death Benefit.  For purposes
of this Article, a married Participant’s designated beneficiary shall be the
Participant’s Spouse.  For Employees who are hired by the Company or a
Subsidiary on or after September 1, 2001, the provisions of this Section 7.1
will apply only if the Participant is married on his or her date of death.


7.2
Amount and Form of Pre-Retirement Survivor Death Benefit



Subject to the following, the Participant’s Pre-Retirement Survivor Death
Benefit shall be paid to the Participant’s Spouse or designated beneficiary in
the form of an annuity for the Spouse’s or designated beneficiary’s life.  The
amount of the monthly annuity shall be such that the present value of the
Pre-Retirement Survivor Death Benefit shall be equal to the present value of the
deceased Participant’s vested Accrued Benefit on his date of
death.  Notwithstanding the above, if the Participant is married, the present
value of the monthly annuity shall not be less than the present value of a
Qualified Pre-Retirement Survivor Annuity.  If the Actuarial Equivalent present
value of a Participant’s Pre-Retirement Survivor Death Benefit as of the Annuity
Starting Date does not exceed $5,000, the method of distribution to the
Participant’s Spouse or designated beneficiary shall be as a single cash
distribution which is the Actuarial Equivalent of the Qualified Pre-Retirement
Survivor Annuity.


7.3
Timing of Distribution



Distribution of a Participant’s Pre-Retirement Survivor Death Benefit shall
commence as of the Annuity Starting Date of the Participant’s Spouse or
designated beneficiary.  The Annuity Starting Date of the Participant’s Spouse
or designated beneficiary shall be the earliest date which the Participant could
have begun to receive benefits if he had survived (the first day of the month
following the Participant’s death if the Participant had been eligible at the
time of his death to begin receiving benefits).  Notwithstanding the above, (1)
if the Participant’s Pre-Retirement Survivor Death Benefit is not payable in the
form of a Qualified Pre-Retirement Death Benefit, then the Annuity Starting Date
of the Participant’s designated beneficiary shall be the first day of the month
coincident with or next following the Participant’s date of death, and (2) if
the Actuarial Equivalent present value of his Pre-Retirement Survivor Death
Benefit does not exceed $5,000, the Annuity Starting Date of the Participant’s
designated beneficiary shall be the first day of the month coincident with or
next following the Participant’s death.
 
 
-22-

--------------------------------------------------------------------------------

Table of Contents


7.4
Required Distribution



If a Participant’s Pre-Retirement Survivor Death Benefit is paid in the form of
a single cash payment, the Participant’s entire Pre-Retirement Survivor Death
Benefit shall be distributed to his designated beneficiary within five years of
the Participant’s death.  If a Participant’s Pre-Retirement Survivor Death
Benefit is distributed in the form of an annuity, distribution shall commence by
the December 31 of the year after the year of the Participant’s death or, if
later, in the case of a married Participant, the December 31 of the year the
Participant would have attained age 70½.  Such Pre-Retirement Survivor Death
Benefit must be distributed over a period not extending beyond the life
expectancy of the Spouse or designated beneficiary.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-23-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VIII


DISTRIBUTION






8.1
Optional Forms of Benefits.  The Participant may elect, subject to Section 8.7,
to receive distribution of his Retirement Benefit by one of the following
methods:



 
(a)
a Single Life Annuity - an annuity payable in equal monthly installments to the
retired Participant for his life; the Single Life Annuity shall be the normal
form of payment for a single (unmarried) Participant; or



 
(b)
a Qualified Joint and Survivor Annuity - an annuity payable in monthly
installments to the Participant for his life and with fifty percent (50%) of the
amount of such monthly installment payable after his death of the Participant to
the Spouse of such Participant, if then living, for the life of such
Spouse.  The benefit payable to the Participant and co-pensioner under this form
of payment shall be the Actuarial Equivalent of the Single Life form of payment;
or



 
(c)
a Single Life Annuity with a 60, 120, or 180 month period certain feature - an
annuity payable in equal monthly installments to the retired Participant for his
life, with 60, 120, or 180 monthly payments guaranteed.  The benefits payable
shall be the Actuarial Equivalent of the Single Life form of payment; or



 
(d)
a Joint and Survivor Annuity for the life of the Participant with a survivor
annuity for the life of the Participant’s named co-pensioner equal to 50 percent
or 100 percent of the amount payable to the Participant.  The benefit payable to
the Participant and co-pensioner under this form of payment shall be the
Actuarial Equivalent of the Single Life form of payment; or



 
(e)
effective January 1, 2008, a Qualified Optional Survivor Annuity - an annuity
payable in monthly installments to the Participant for his life and with
seventy-five percent (75%) of the amount of such monthly installment payable
after his death of the Participant to the Spouse of such Participant, if then
living, for the life of such Spouse.  The benefit payable to the Participant and
co-pensioner under this form of payment shall be the Actuarial Equivalent of the
Single Life form of payment.



8.2
[RESERVED]

 
 
 
 
 
 
 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
8.3
Timing of Distribution; Annuity Starting Date.



 
(a)
Distribution of a Participant’s Retirement Benefit shall commence as of his
Annuity Starting Date.  A Participant’s Annuity Starting Date shall be the
earliest of (a) the first day of the month coincident with or next following the
day of the Participant’s Retirement, (b) the first day of the month coincident
with or next following the Participant’s Normal Retirement Date if the
Participant has a Separation from Service prior to that time, unless the
Participant elects under Section 8.4 to commence to receive distribution prior
to his Normal Retirement Date, and (c) effective for all Participants (except
Participants that attained age 70½ after January 1, 1988 and before January 1,
2003, or Participants that are Five Percent Owners during the Plan Year ending
with or within the calendar year in which they attain age 70½ or any subsequent
Plan Year), the first day of April immediately following the calendar year in
which the Participant retires or attains age 70½, whichever occurs later.  For
Participants that attained age 70½ after January 1, 1988 and prior to January 1,
2003, and for Five Percent Owners as described above, the required beginning
date of Plan benefits is April 1 of the calendar year following the calendar
year in which the Participant attains age 70½.  In no event, unless the
Participant elects otherwise, shall distribution of a Participant’s Vested
Interest commence later than 60 days after the latest of the last day of the
Plan Year in which occurs (i) the Participant’s Retirement, and (ii) the
Participant’s attainment of age 65.



 
(b)
Notwithstanding the above, effective January 1, 2002, a Participant that has
completed twenty years of Credited Service and attained age 70 who is an active
Employee may elect (subject to the minimum distribution requirements of Sections
8.3(a) and 8.8) to commence benefits as of the first day of the month following
attainment of age 70 or as of the first day of any month thereafter while an
active Employee.  The calculation of the benefit payable to such a Participant
that makes an election under this subsection shall be made in accordance with
Section 5.6.  The first date for which benefits are payable due to an election
under this subsection shall be considered the Participant’s Annuity Starting
Date.



8.4
Election to Receive Distribution Before Normal Retirement Date.  A Participant
who has a Separation from Service before his Normal Retirement Date may elect to
have distribution of his Retirement Benefit commence before his Normal
Retirement Date.  In that event, distribution shall commence as of the first day
of any month following the election, but not prior to a Participant’s Early
Retirement Date.



8.5
Qualified Joint and Survivor Annuity for Married Participants



 
(a)
Subject to subsection (b), a Participant who is married on his Annuity Starting
Date shall receive distribution of his Retirement Benefit in the form of a
Qualified Joint and Survivor Annuity, unless the Participant has previously
waived his right to receive benefits in this form.  The waiver must be executed
and consented to by

 
 
-25-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
the Participant’s Spouse in accordance with Section 8.7.  Both the Participant’s
waiver and the Spouse’s consent must state the particular optional form of
benefit to be distributed.  Alternatively, the Spouse’s consent may permit the
Participant to elect any optional form of benefit available under the
Plan.  Such a general consent must acknowledge that the Spouse has voluntarily
relinquished rights to limit consent to a specific form of benefit.  A
Participant’s waiver of a Qualified Joint and Survivor Annuity under this
Section 8.5 may be revoked at any time before the Participant’s Annuity Starting
Date and, once revoked, may be made again before that date.  A Spouse’s consent
to the waiver once given may be revoked before the Annuity Starting Date.

 
 
(b)
In the case of a Participant (i) who is married for less than one year on his
Annuity Starting Date, (ii) receives distribution of his Retirement Benefit in
the form of a Qualified Joint and Survivor Annuity and (iii) does not remain
married to his Spouse for at least one year, such Spouse shall lose all survivor
rights.  In such event the Participant shall be entitled to receive distribution
of his Retirement Benefit in any other form under Section 8.1.



8.6
Notification of Right to Waive Qualified Joint and Survivor Annuity.  Within the
period beginning no earlier than 90 days, and no later than 30 days before the
Participant’s Annuity Starting Date the Administrative Committee shall provide
each Participant with a notice of the Participant’s right to elect to waive his
right to receive distribution of his Retirement Benefit in the form of a
Qualified Joint and Survivor Annuity.  The notice shall contain an explanation,
in nontechnical language, of (a) the terms and conditions of the election and
its effect upon the Participant’s Retirement Benefit (in terms of dollars per
annuity payment), (b) the requirement that the Participant’s Spouse must consent
to the election in accordance with Section 8.7, (c) the Participant’s right to
revoke the election in the manner prescribed in regulations promulgated by the
Secretary of the Treasury and (d) a general description of the eligibility
conditions and other features of the optional forms of benefit under the Plan
and sufficient information to explain the relative values of these optional
forms of benefits.



The Annuity Starting Date may not occur before the expiration of the 30 day
period beginning on the date a written explanation describing the terms of the
Qualified Joint and Survivor Annuity is provided to the Participant; provided
however that the Annuity Starting Date may be less than 30 days after receipt by
the Participant of the written explanation provided: (a) the Participant has
been provided with information that clearly indicates that the Participant has
at least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity; (b) the Participant is permitted to revoke any affirmative distribution
election at least until the Annuity Starting Date or , if later, at any time
prior to the expiration of the 7-day period that begins the day after the
explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant; and (c) the Annuity Starting Date is a date after the date that the
written explanation was provided to the Participant.


 
-26-

--------------------------------------------------------------------------------

Table of Contents
 
8.7
Spousal Consent.  A Participant’s waiver of a Qualified Joint and Survivor
Annuity described in Section 8.6 shall be valid only if the Participant’s Spouse
executes a written consent to that election acknowledging the effect of the
election and the consent is witnessed by a notary public or Plan
Administrator.  The Spouse’s consent is not required if (a) the Participant’s
Spouse cannot be located or for such other circumstances as may be provided in
regulations promulgated by the Secretary of the Treasury, (b) the Participant is
legally separated from the Spouse or (c) the Participant has been abandoned by
his or her Spouse (within the meaning of local law) and the Participant has a
court order to that effect.  A Participant’s waiver of a Qualified Joint and
Survivor Annuity shall be effective only with respect to the Spouse who consents
to it as provided in this Section 8.7.



8.8
Minimum Distribution Requirements.



 
(a)
Notwithstanding any provision of this Plan to the contrary, all distributions
under the Plan shall be made in accordance with Section 401(a)(9) of the Code
and the regulations promulgated by the Secretary of the Treasury thereunder.



 
(b)
In the case of a Participant who is a Five Percent Owner, or a Participant that
attains age 70½ prior to January 1, 2003, or a Participant that makes an
election to commence benefits under Section 8.3(b), if such a Participant
remains an Employee after attainment of age 70½ (or age 70 for a Participant
electing under Section 8.3(b)) and has commenced to receive Retirement Benefits
from the Plan, such Participant shall have such benefits increased as of the
first day of each calendar year to reflect any additional Credited Service
accrued during the Plan Year ending immediately before the first day of that
calendar year.  If a Participant who is not a Five Percent Owner attains age 70½
after January 1, 2003, the Participant’s accrued benefit shall be actuarially
increased in accordance with Appendix A to take into account the period after
age 70½ in which the Participant is not receiving any benefits from the
Plan.  The actuarial increase shall be provided for the period starting on April
1 following the calendar year in which the employee attains age 70½.  The
actuarial increase described above will be provided even during the period when
a valid benefit suspension is in place under ERISA Section 203(a)(3)(B).



 
(c)
If a Participant dies after the date his Retirement Benefit has commenced, the
remaining portion, if any, of the Participant’s benefit shall be distributed to
the Participant’s beneficiary at least as rapidly as it would have been
distributed under the method of distribution in effect on the day of the
Participant’s death.

 
 
(d)
If a Participant’s Retirement Benefit is distributed in the form of an annuity
other than an annuity for the life of the Participant or an annuity for the
joint lives of the Participant and the Participant’s Spouse or in installments
and the Participant’s Beneficiary is other than the Participant’s Spouse, the
distribution must satisfy the minimum distribution incidental benefit
requirements under Section 1.401(a)(9)-2 of the Income Tax Regulations.

 
 
-27-

--------------------------------------------------------------------------------

Table of Contents


 
(e)
With respect to distributions under the Plan made in calendar years beginning on
or after January 1, 2001, the Plan will apply the minimum distribution
requirements of section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under section 401(a)(9) that were proposed in January 2001,
notwithstanding any provision of the Plan to the contrary.  This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Code section 409(a)(9) or such other
date specified in guidance published by the Internal Revenue Service.  This also
applies to required distributions made under Article VII.


 
 
(f)
Minimum Distribution Rules Effective January 1, 2003.

 
 
(i)
Effective Date. The provisions of this Section 8.8(f) will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.



 
(1)
Precedence.  The requirements of this article will take precedence over any
inconsistent provisions of the plan.



 
(2)
Requirements of Treasury Regulations Incorporated. All distributions required
under this article will be determined and made in accordance with the Treasury
regulations under section 401(a)(9) of the Internal Revenue Code.



 
(3)
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
article, other than section (f)(i)(2) above, distributions may be made under a
designation made before January 1, 1984, in accordance with section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
plan that relate to section 242(b)(2) of TEFRA.



 
(ii)
Timing and Manner of Distribution



 
(1)
Required Beginning Date. The participant's entire interest will be distributed,
or begin to be distributed, to the participant no later than the participant's
required beginning date.



 
(2)
Death of Participant Before Distributions Begin. If the participant dies before
distributions begin, the participant's entire interest will be distributed, or
begin to be distributed, no later than as follows:

 
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
 
(A)
If the participant's surviving spouse is the participant's sole designated
beneficiary, then, except as provided in the adoption agreement, distributions
to the surviving spouse will begin by December 31 of the calendar year
immediately following the calendar year in which the participant died, or by
December 31 of the calendar year in which the participant would have attained
age 70 1/2, if later.



 
(B)
If the participant's surviving spouse is not the participant's sole designated
beneficiary, then, except as provided in the adoption agreement, distributions
to the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the participant died.



 
(C)
If there is no designated beneficiary as of September 30 of the year following
the year of the participant's death, the participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the participant's death.



 
(D)
If the participant's surviving spouse is the participant's sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this section (f)(ii)(2), other than
section (f)(ii)(2)(A), will apply as if the surviving spouse were the
participant.



For purposes of this section (f)(ii)(2) and section (f)(v), distributions are
considered to begin on the participant's required beginning date (or, if section
(f)(ii)(2)(D) applies, the date distributions are required to begin to the
surviving spouse under section (f)(ii)(2)(A)). If annuity payments irrevocably
commence to the participant before the participant's required beginning date (or
to the participant's surviving spouse before the date distributions are required
to begin to the surviving spouse under section (f)(ii)(2)(A), the date
distributions are considered to begin is the date distributions actually
commence.


 
(3)
Form of Distribution. Unless the participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with subsections f(iii), (iv) and (v).
If the participant's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of section 401(a)(9) of the Code

 
 
-29-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
and the Treasury regulations. Any part of the participant's interest which is in
the form of an individual account described in section 414(k) of the Code will
be distributed in a manner satisfying the requirements of section 401(a)(9) of
the Code and the Treasury regulations that apply to individual accounts.

 
 
(iii)
Determination of Amount to be Distributed Each Year.



 
(1)
General Annuity Requirements. If the participant's interest is paid in the form
of annuity distributions under the plan, payments under the annuity will satisfy
the following requirements:



 
(A)
the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;



 
(B)
the distribution period will be over a life (or lives) or over a period certain
not longer than the period described in section (f)(iv) or (f)(v);



 
(C)
once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;



 
(D)
payments will either be nonincreasing or increase only as follows:



 
(i)
by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;



 
(ii)
to the extent of the reduction in the amount of the participant's payments to
provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in subsection
(f)(iv) dies or is no longer the participant's beneficiary pursuant to a
qualified domestic relations order within the meaning of section 414(p);



 
(iii)
to provide cash refunds of employee contributions upon the participant's death;
or



 
(iv)
to pay increased benefits that result from a plan amendment.

 
 
-30-

--------------------------------------------------------------------------------

Table of Contents
 
 
(2)
Amount Required to be Distributed by Required Beginning Date. The amount that
must be distributed on or before the participant's required beginning date (or,
if the participant dies before distributions begin, the date distributions are
required to begin under section (f)(ii)(2)(A) or (B)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
participant's benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the participant's required
beginning date.



 
(3)
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.



 
(iv)
Requirements For Annuity Distributions That Commence During Participant's
Lifetime.



 
(1)
Joint Life Annuities Where the Beneficiary Is Not the Participant's Spouse. If
the participant's interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the participant and a nonspouse
beneficiary, annuity payments to be made on or after the participant's required
beginning date to the designated beneficiary after the participant's death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the participant using the table set forth
in Q&A-2 of section 1.401(a)(9)-6T of the Treasury regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.

 
 
(2)
Period Certain Annuities. Unless the participant's spouse is the sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity

 
 
-31-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
distribution commencing during the participant's lifetime may not exceed the
applicable distribution period for the participant under the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury regulations for the
calendar year that contains the annuity starting date. If the annuity starting
date precedes the year in which the participant reaches age 70, the applicable
distribution period for the participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations plus the excess of 70 over the age of the participant as of
the participant's birthday in the year that contains the annuity starting date.
If the participant's spouse is the participant's sole designated beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the participant's applicable distribution
period, as determined under this section (f)(iv)(2), or the joint life and last
survivor expectancy of the participant and the participant's spouse as
determined under the Joint and Last Survivor Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant's and spouse's
attained ages as of the participant's and spouse's birthdays in the calendar
year that contains the annuity starting date.



 
(v)
Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin.



 
(1)
Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the participant dies before the date distribution of his
or her interest begins and there is a designated beneficiary, the participant's
entire interest will be distributed, beginning no later than the time described
in section (f)(ii)(2)(A) or (B), over the life of the designated beneficiary or
over a period certain not exceeding:



 
(A)
unless the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary's age as of the beneficiary's birthday in the calendar year
immediately following the calendar year of the participant's death; or



 
(B)
if the annuity starting date is before the first distribution calendar year, the
life expectancy of the designated beneficiary determined using the beneficiary's
age as of the beneficiary's birthday in the calendar year that contains the
annuity starting date.

 
 
-32-

--------------------------------------------------------------------------------

Table of Contents
 
 
(2)
No Designated Beneficiary. If the participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the participant's death, distribution of the participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the participant's death.



 
(3)
Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If the
participant dies before the date distribution of his or her interest begins, the
participant's surviving spouse is the participant's sole designated beneficiary,
and the surviving spouse dies before distributions to the surviving spouse
begin, this section (f)(v) will apply as if the surviving spouse were the
participant, except that the time by which distributions must begin will be
determined without regard to section (f)(ii)(2)(A).



 
(vi)
Definitions.



 
(1)
Designated beneficiary. The individual who is designated as the beneficiary
under section 15.1 of the plan and is the designated beneficiary under section
401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.



 
(2)
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the participant's death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the participant's required beginning date. For
distributions beginning after the participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to section (f)(ii)(2).



 
(3)
Life expectancy. Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.



 
(4)
Required beginning date. The date specified in section 8.3 of the plan.



8.9
Direct Rollover



 
(a)
This Section applies to distributions made on or after January 1,
1993.  Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.



 
-33-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)
For purposes of this Section the following definitions shall apply:



 
(i)
An eligible rollover distribution is any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); and,
except as provided under Code Sections 402(c)(2)(A) or (B) for distributions
made after December 31, 2001, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).



 
(ii)
An eligible retirement plan is an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), or a qualified trust
described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution.



 
Effective for distributions made after December 31, 2001, an eligible retirement
plan shall also mean an annuity contract described in section 403(b) of the Code
and an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan.  The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in section 414(p) of the
Code.



 
Effective January 1, 2008, “eligible retirement plan” shall include a Roth IRA
to the extent permitted under the Pension Protection Act of 2006 and any
guidance issued thereunder.



 
(iii)
A distributee includes an Employee or former Employee.  In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the Spouse or former Spouse.

 
 
-34-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)
A direct rollover is a payment by the plan to the eligible retirement plan
specified by the distributee.



8.10
Payments To Incompetents



If the Committee shall find that any person to whom a benefit is payable from
the Trust Fund is unable to care for his affairs because of illness or accident,
or is a minor, any payment due (unless a prior claim therefore shall have been
made by a duly appointed guardian, committee or other legal representative) may
be paid to the Spouse, a child, a parent, or a brother or sister, or to any
person deemed by the Committee to have incurred expense for such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of any liability of the Company, the Administrator, the Committee, the Trustee,
and the Fund therefore.


8.11
Lost Participant.  Neither the Administrator nor the Trustee shall be obligated
to search for or ascertain the whereabouts of any Participant or Beneficiary
(other than to write to the Participant at his last mailing address shown in the
Plan Administrator’s records).  If a Participant or Beneficiary cannot be
located, the Participant’s Retirement Benefit or Pre-Retirement Death Benefit
shall be forfeited, but shall be reinstated (without interest) upon the
Participant’s or Beneficiary’s claim for the benefit.



8.12
Deemed Cashouts



Notwithstanding any other provision contained herein, if a Participant separates
from service and the Actuarial Equivalent present value of his vested Accrued
Monthly Pension is zero, the Participant shall be deemed to have received a
distribution of his vested Accrued Monthly Pension.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-35-

--------------------------------------------------------------------------------

Table of Contents
ARTICLE IX


LIMITATION ON BENEFITS






9.1
Definitions.  The following definitions apply for purposes of Section 9.2:



 
(a)
Annual Benefit - shall mean a benefit which is payable annually in the form of a
straight life annuity with no ancillary benefits.



 
(b)
Compensation - shall mean annual compensation, as defined in Regulation
1.415(2)(d)(l) of the Code, and effective for limitation years beginning on or
after January 1, 1998, shall include (i) any elective deferral as defined in
Code Section 402(g)(3) and (ii) any amount which is contributed or deferred by
the Company at the election of an Employee which is not includible in gross
income by reason of Code Section 125, or effective January 1, 2001, Code Section
132(f).



 
(c)
Defined Benefit Dollar Limitation - effective for limitation years ending after
December 31, 2001, shall mean $160,000, as adjusted, effective January 1 of each
year, under section 415(d) of the Code in such manner as the Secretary shall
prescribe, and payable in the form of a straight life annuity.  A limitation as
adjusted under section 415(d) will apply to limitation years ending with or
within the calendar year for which the adjustment applies.



 
(d)
Maximum Permissible Benefit - effective for limitation years ending after
December 31, 2001, shall mean the lesser of the defined benefit dollar
limitation or the defined benefit compensation limitation (both adjusted where
required, as provided in (i) and, if applicable, in (ii) or (iii) below).



 
(i)
If the Participant has fewer than 10 years of participation in the Plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (a) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (b) the denominator of which is 10.  In the case of a Participant
who has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (a) the numerator of
which is the number of years (or part thereof) of service with the employer and
(b) the denominator of which is 10.



 
(ii)
If the benefit of a Participant begins prior to age 62, the defined benefit
dollar limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the defined benefit dollar limitation
applicable to the Participant at age 62 (adjusted under (i) above, if
required).  The defined benefit dollar limitation applicable

 
 
-36-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
at an age prior to age 62 is determined as the lesser of (a) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
the interest rate and mortality table specified in the Plan for early retirement
and (b) the actuarial equivalent (at such age) of the defined benefit dollar
limitation computed using a 5 percent interest rate and the applicable mortality
table as defined in Appendix A of the Plan.  Any decrease in the defined benefit
dollar limitation determined in accordance with this paragraph (ii) shall not
reflect a mortality decrement if benefits are not forfeited upon the death of
the Participant.  If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 
 
(iii)
If the benefit of a Participant begins after the Participant attains age 65, the
defined benefit dollar limitation applicable to the Participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the Participant at age 65 (adjusted under (i) above, if
required). The actuarial equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (a) the lesser of the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed the interest rate and mortality table specified in the Plan for late
retirement and (b) the actuarial equivalent (at such age) of the defined benefit
dollar limitation computed using a 5 percent interest rate assumption and the
applicable mortality table as defined in Appendix A of the Plan.  For these
purposes, mortality between age 65 and the age at which benefits commence shall
be ignored.



 
(e)
Projected Annual Benefit - shall mean the annual benefit to which a Participant
would be entitled under the terms of all Defined Benefit Plans if he had
continued employment until his normal retirement date under such plans and if
his compensation for the purpose of such plans had continued at the same rate.



9.2
Maximum Retirement Benefit Before December 31, 2001.  Notwithstanding any other
provisions of this Plan, for limitation years ending before December 31, 2001,
the Maximum Retirement Benefit shall be:



 
(a)
Subject to Sections 9.2(b), (c), and (d), the Retirement Benefit of a
Participant shall be reduced to the extent that it (plus, if applicable, the
aggregate retirement benefit to which the Participant is entitled under all
other Defined Benefit Plans in which he or she was a participant) exceeds the
lesser of (1) $90,000 (or such higher amount as may be permitted under Section
415 (d) of the Code to reflect increases in the cost of living, and (2) 100
percent of the Participant’s average annual compensation during the three
consecutive Plan Years in which the Participant received the greatest aggregate
amount of annual compensation.  No reduction shall be required under this
Section 9.2(a) in the case of a Participant who never participated in a defined
contribution plan if the Participant’s

 
 
-37-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
Retirement Benefit (plus, if applicable, the Participant’s retirement benefit
under all other Defined Benefit Plans) does not exceed $10,000.

 
 
(b)
The following adjustments shall be made in applying the limitations of Sections
9.2(a) and 9.4.



 
(i)
If a Participant’s Retirement Benefit (or a retirement benefit to which the
Participant is entitled under any other Defined Benefit Plan) is payable in a
form other than an Annual Benefit, the Retirement Benefit shall be adjusted so
that it is the Actuarial Equivalent of an Annual Benefit, except that the
following shall not be taken into account: (A) any ancillary benefit that is not
related to retirement income benefits and (B) the survivor annuity provided
under the portion of any annuity that constitutes a Qualified Joint and Survivor
Annuity (as defined in Section 417(b) of the Code).



Effective September 1, 1995, for purposes of adjusting any benefit for any form
of payment subject to Code Section 417(e)(3), the interest rate assumption shall
not be less than the greater of the applicable interest rate described in
Appendix A(2)(b) or the rate described in Appendix A(1)(a).


 
(ii)
The dollar limitation set forth in Section 9.2(a)(i) shall be adjusted as
follows:



 
(1)
If distribution of a Participant’s Retirement Benefit begins before the
Participant’s Social Security retirement age as defined in Section 415(b)(8) of
the Internal Revenue Code but on or after the Participant’s attainment of age 62
then the limitation shall be reduced by 5/9 of one percent for each of the first
36 months and 5/12 of one percent for each of the additional months (up to 24
months), if any, by which the benefits commenced before the month in which the
Participant attains his or her Social Security retirement age.



 
(2)
If the distribution of a Participant’s Retirement Benefit begins before his or
her attainment of age 62 then the limitation shall be reduced by (A) reducing
the limitation to the applicable limit for benefits payable at age 62 in
accordance with paragraph (i); and (B) then determining the Actuarial Equivalent
of that amount at the Participant’s age at the time that the benefit commences.



 
(3)
If distribution of a Participant’s Retirement Benefit begins after the
Participant’s Social Security retirement age, the limitation shall be increased
(in accordance with regulations promulgated by the Secretary of the Treasury) so
that it equals the amount of an Annual Benefit beginning at the time
distribution of the

 
 
-38-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
Participant’s Retirement Benefit begins, which is the Actuarial Equivalent of an
Annual Benefit equal to the dollar limitation set forth in Section 9.2(a)(1)
beginning at the Participant’s Social Security retirement age.

 
 
(iii)
In the case of a Participant with less than ten years of participation in the
Plan or less than ten (10) years of Credited Service:



 
(1)
the dollar limitation set forth in Section 9.2(a)(i) shall be multiplied by a
fraction the numerator of which is the aggregate number of the Participant’s
years of participation in the Plan at the time the determination is made and the
denominator of which is ten, and



 
(2)
the percentage limitation set forth in Section 9.2(a)(2) and the $10,000 minimum
benefit referred to in the last sentence of Section 9.2(a) shall be multiplied
by a fraction the numerator of which is the aggregate number of the years of the
Participant’s Years of Service at the time the determination is made and the
denominator of which is ten.



 
(iv)
For purposes of adjusting the Participant’s retirement benefit under Section
9.2(b)(i) or the dollar limitation under Section 9.2(b)(ii), the interest rate
assumption shall be that set forth in the Appendix to this Plan subject to the
limitations on interest rates of Section 415(b)(2)(E) of the Code, and the
mortality decrement shall be ignored to the extent that a forfeiture does not
occur at death.



 
(c)
The Retirement Benefit of a Participant who was a Participant before January 1,
1987 shall not be reduced under any other provisions of this Section 9.2 to the
extent that it does not exceed the Participant’s Retirement Benefit accrued as
of that date and determined in accordance with the requirements of Section 415
of the Code in effect on that date and without regard to amendments to the Plan
after May 5, 1986.  The Retirement Benefit of a Participant who was a
Participant before January 1, 1983 shall be similarly protected.



 
(d)
If a Participant is a participant in any Defined Contribution Plan for
limitation years ending before the 2000 limitation year, the Participant’s
Retirement Benefit shall be reduced to the extent that it causes the sum of the
Participant’s Defined Benefit Plan Fraction and the Participant’s Defined
Contribution Plan Fraction to exceed 1.0 for any Plan Year.

 
 
(e)
If Section 415 of the Code is amended, or if new regulations are promulgated by
the Secretary of Treasury, the restrictions under this Section 9.2 shall be
correspondingly modified without formal amendment to this Plan.

 
 
-39-

--------------------------------------------------------------------------------

Table of Contents
 
 
Incorporation by Reference



Notwithstanding anything contained in Section 9.1 and 9.2 to the contrary, the
limitations, adjustments and other requirements prescribed in Section 9.1 and
9.2 shall at all times comply with the provisions of Code Section 415 and the
Regulations thereunder.


9.3
Maximum Benefits After December 31, 2001.  The following shall apply for
limitation years ending after December 31, 2001.



 
(a)
Notwithstanding any provision of the Plan to the contrary, the maximum annual
benefit payable to a Participant under the Plan in the form of a single life
annuity, when added to any pension attributable to contributions of the Employer
or a Participating Company provided to the Participant under any other qualified
plan, shall be equal to the lesser of (1) $90,000 or any successor limitation
($160,000 effective for limitation years ending after December 31, 2001) in
effect under Code Section 415(b)(1)(A), as adjusted from time to time under Code
Section 415(d) (the ‘Defined Benefit Dollar Limitation’); or (2) 100% of the
Participant’s (Employee’s for Plan Years commencing after December 31, 2005)
high three years of average compensation as defined in Code Section 415(b)(3)
and the regulations thereunder during the three consecutive calendar years of
his service with the Employer or Participating Company affording the highest
such average, or during all of the years of such service if less than three
years (the ‘Compensation Limit’).

 
 
(b)
In the case of a Participant who has not been a Participant of the Plan for at
least ten years, the Defined Benefit Dollar Limitation will be reduced by
multiplying it by a fraction, the numerator of which is such Participant’s
number of years (or part thereof) of Plan participation and the denominator of
which is ten.  In the case of a Participant who has less than ten Years of
Vesting Service, the Compensation Limit will be reduced by multiplying it by a
fraction, the numerator of which is such Participant’s Years of Vesting Service
(or part thereof) and the denominator of which is ten.

 
 
(c)
For purposes of applying Code Section 415(b) to a benefit that is not payable in
the form of an annual straight life annuity within the meaning of Code Section
415(b)(2)(A) and that is not subject to Code Section 417(e)(3), the
determination as to whether such a benefit satisfies the Code Section 415(b)
limitations is made by comparing the equivalent annual benefit determined in
Step 1 below with the lesser of the age-adjusted dollar limit determined in Step
2 below and the Code Section 415(b) compensation limitation described in Step 3
below.

 
 
-40-

--------------------------------------------------------------------------------

Table of Contents
 
Step 1:  Under Code Section 415(b)(2)(B), determine the annual benefit in the
form of a straight life annuity commencing at the same age that is the Actuarial
Equivalent to the Plan benefit.  In general, Code Sections 415(b)(2)(E)(i) and
(v) require that the equivalent annual benefit be the greater of the equivalent
annual benefit computed using the interest rate and mortality table, or tabular
factor, specified in the Plan for actuarial equivalence for the particular form
of benefit payable (plan rate and plan mortality table, or plan tabular factor,
respectively) and the equivalent annual benefit computed using a five percent
interest rate assumption and the applicable mortality table.  This step does not
apply to a benefit that is not required to be converted to a straight life
annuity pursuant to Code Section 415(b)(2)(B) (for example, a qualified joint
and survivor annuity).


Step 2:  Under Code Section 415(b)(2)(C) or (D), determine the Defined Benefit
Dollar Limitation that applies at the age the benefit is payable (age-adjusted
dollar limit).  The age-adjusted dollar limit is the annual benefit that is the
Actuarial Equivalent to an annual benefit equal to the Defined Benefit Dollar
Limitation payable between age 62 and age 65.


If the benefit of a Participant begins prior to age 62, the Defined Benefit
Dollar Limitation applicable to the Participant as such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the Actuarial Equivalent of the Defined Benefit Dollar Limitation to
the Participant at age 62 (adjusted under (b) above, if required).  The Defined
Benefit Dollar Limitation applicable at an age prior to age 62 is determined as
the Actuarial Equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using a five percent interest rate and the applicable mortality table
as defined in Appendix A of the Plan.  Any decrease in the Defined Benefit
Dollar Limitation determined in accordance with this paragraph (c) shall not
reflect a mortality decrement if benefits are not forfeited upon the death of
the Participant.  If any benefits are forfeited upon the death, the full
mortality decrement is taken into account.


If the benefit of a Participant begins after the Participant attains age 65, the
Defined Benefit Dollar Limitation applicable to the Participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is the Actuarial Equivalent to the Defined Benefit Dollar
Limitation applicable to the Participant at age 65 (adjusted under (b) above, if
required).  The Actuarial Equivalent (at such age) of the Defined Benefit Dollar
Limitation computed using a five percent interest rate assumption and the
applicable mortality table as defined in Appendix A of the Plan.  For these
purposes, mortality between age 65 and the age at which benefits commence shall
be ignored.


Step 3:  Determine the Participant’s Code Section 415(b) Compensation Limit, as
provided in Code Section 415(b)(3).


 
-41-

--------------------------------------------------------------------------------

Table of Contents
 
The plan does not satisfy the Code Section 415(b) limitations unless the
equivalent annual benefit determined in Step 1 is no greater than the lesser of
the age-adjusted dollar limit determined in Step 2 and the Code Section 415(b)
Compensation Limit determined in Step 3.


 
(d)
For purposes of applying Code Section 415(b)(2)(B) to a benefit that is payable
in a form subject to Code Section 417(e)(3), the determination of the equivalent
annual benefit is the same as in Step 1 of subsection (c) above, except that,
under Code Section 415(b)(2)(E)(ii):



 
(i)
For the 2001, 2002 and 2003 Plan Years, the applicable interest rate under Code
Section 417(e)(3) is substituted for the 5% interest rate under Code Section
415(b)(2)(E)(ii).



 
(ii)
For the 2004 and 2005 Plan Years, five and one-half percent (5.5%) is
substituted for the five percent interest rate under Code Section
415(b)(2)(E)(ii).



 
(iii)
For all Plan Years commencing after December 31, 2005, the interest rate is the
greater of (A) 5.5% or (B) an interest rate that provides a benefit of not more
than 105% of the benefit that would be provided if the Plan used the applicable
interest rate under Code Section 417(e)(3).



Thus, the equivalent annual benefit must be the greater of the equivalent annual
benefit computed using the plan rate and plan mortality table (or plan tabular
factor) and the equivalent annual benefit computed using the interest rate
assumptions set forth above and the applicable mortality table.


Notwithstanding anything to the contrary in the Plan, the Plan shall comply with
the final regulations issued under Code Section 415 effective as of the first
limitation year beginning after January 1, 2008.


9.4
Restrictions on 25 Highest Paid Employees



 
(a)
Benefits distributed to any of the twenty-five (25) most highly compensated
active and highly compensated former employees with the greatest compensation in
the current or prior year are restricted such that the monthly payments are no
greater than an amount equal to the monthly payment that would be made on behalf
of such individual under a straight life annuity that is the Actuarial
Equivalent of the sum of the individual’s Accrued Monthly Pension, the
individual’s other benefits under the Plan (other than a social security
supplement within the meaning of Regulation 1.411(a)-7(c)(4)(ii)), and the
amount the individual is entitled to receive under a social security
supplement.  However, the limitation of this Section 9.4 shall not apply if:

 
 
-42-

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)
after payment of the benefit to an individual described above, the value of Plan
assets equals or exceeds 110 percent of the value of current liabilities, as
defined in Code Section 412(1)(7);



 
(ii)
the value of the benefits payable under the Plan to an individual described
above is not less than 1 percent of the value of current liabilities before
distribution; or



 
(iii)
the value of the benefits payable under the Plan to an individual described
above does not exceed $5,000.



 
(b)
For purposes of this Section, benefit includes any periodic income, any
withdrawal values payable to a living Participant, and any death benefits not
provided for by insurance on the individual’s life.



 
(c)
An individual’s otherwise restricted benefit may be distributed in full to the
affected individual if, prior to receipt of the restricted amount, the
individual enters into a written agreement with the Administrator to secure
repayment to the Plan of the restricted amount.  The restricted amount is the
excess of the amounts distributed to the individual (accumulated with reasonable
interest) over the amounts that could have been distributed to the individual
under the straight life annuity described above (accumulated with reasonable
interest).  The individual may secure repayment of the restricted amount upon
distribution by:



 
(i)
entering into an agreement for promptly depositing into escrow with an
acceptable depositary, property having a fair market value equal to at least 125
percent of the restricted amount;



 
(ii)
providing a bank letter of credit in an amount equal to at least 100 percent of
the restricted amount; or



 
(iii)
posting a bond equal to at least 100 percent of the restricted amount.  The bond
must be furnished by an insurance company, bonding company or other surety for
federal bonds.



 
(d)
The escrow agreement may permit an individual to withdraw from escrow amounts in
excess of 125 percent of the restricted amount.  If the market value of the
property in an escrow account falls below 110 percent of the remaining
restricted amount, the individual must deposit additional property to bring the
value of the property held by the depositary up to 125 percent of the restricted
amount.  The escrow arrangement may provide that the individual has the right to
receive any income from the property placed in escrow, subject to the
individual’s obligation to deposit additional property, as set forth in the
preceding sentence.

 
 
-43-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)
A surety or bank may release any liability on a bond or letter of credit in
excess of 100 percent of the restricted amount.



 
(f)
If the Administrator certifies to the depositary, surety or bank that the
individual (or the individual’s estate) is no longer obligated to repay any
restricted amount, a depositary may deliver to the individual any property held
under an escrow arrangement, and a surety or bank may release any liability or
an individual’s bond or letter of credit.



 
(g)
Notwithstanding the foregoing, with respect to Plan Years beginning prior to
January 1, 1989, compliance with the Plan and Regulations then in effect shall
be deemed compliance with this Section 9.4.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-44-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE X


FUNDING






10.1
Contributions to the Fund.  The benefits provided under the Plan shall be
financed exclusively by contributions made from time to time to the Trustees by
the Company and by the Fund created thereby.  Subject to the provisions of
applicable law, the liability of the Company under the Plan shall be limited to
the contributions determined by the Company from time to time in accordance with
the advice and counsel of the Actuary.  The Company’s liability for Plan
payments shall be limited to making contributions into the Fund in order to
maintain the funding standard account set forth in Section 412 of the Internal
Revenue Code.  The funding policy applicable to the Fund shall be established by
the Committee and reviewed from time to time.



10.2
Use of Contributions to the Fund.  The contributions deposited under the terms
of this Plan shall constitute the Fund held for the benefit of Participants,
former Employees, and their eligible survivors under and in accordance with this
Plan.  No part of the corpus or income of the Fund shall be used for or diverted
to purposes other than exclusively for the benefit of such Participants, former
Employees, and their eligible survivors and for necessary administrative costs;
provided, however, that, in the event of the termination of the Plan and after
all fixed and contingent liability, as defined under the Code and ERISA, shall
have been satisfied and, upon receipt of the necessary approvals from the
Pension Benefit Guaranty Corporation, any remaining funds attributable to
contributions by the Company shall revert to the Company; and further provided
that, in the case of a contribution (a) made by the Company as a mistake of
fact, or (b) for which a tax deduction is disallowed, in whole or in part, by
the Internal Revenue Service, the Company shall be entitled to a refund of said
contributions (i) within one year after payment of a contribution is made as a
mistake of fact, or (ii) within one year after disallowance, to the extent of
such disallowance, as the case may be.



10.3
Forfeitures.  Forfeitures and other actuarial gains shall not be applied to
increase the benefits of any Participant, but shall reduce the contributions of
the Participating Company hereunder.

 
 
 
 
 
 
 
 
 
 
 

 
 
-45-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XI


ADMINISTRATION





11.1
Committee.  The Company is plan administrator with full discretionary authority
to interpret the Plan, find facts relating to the Plan, and apply the Plan as
such to the facts.  The Board of Directors of the Company may appoint a
Committee consisting of not less than two persons to act on behalf of the
Company with full discretionary authority to control and manage the operation
of, and administer, the Plan.  The Committee members may, but need not be,
employees of the Company and shall serve at the pleasure of the Board of
Directors of the Company.  They shall be entitled to reimbursement of expenses,
but those members of the Committee who are also employees of the Company shall
be entitled to no compensation for their service on the Committee.  Any
reimbursement of expenses of the Committee members shall be paid directly by the
Company.  Vacancies on the Committee shall be filled by the Board of Directors
of the Company.  Such Committee shall be responsible for the general
administration of the Plan under the policy guidance of the Company.



11.2
Duties and Powers of the Committee.  In addition to the duties and powers
described elsewhere hereunder, the Committee shall have the following specific
duties and powers:



 
(a)
to retain such consultants, accountants, attorneys, and Actuaries as deemed
necessary or desirable to render statements, reports, and advice with respect to
the Plan and to assist the Committee in complying with all applicable rules and
regulations affecting the Plan; any consultants, accountants, attorneys, and
Actuaries may be the same as those retained by the Company;



 
(b)
to decide appeals under Article XIII;



 
(c)
to establish a funding policy consistent with the objectives of the Plan;



 
(d)
to enact uniform and nondiscriminatory rules and regulations to carry out the
provisions of the Plan;



 
(e)
to resolve questions or disputes relating to eligibility for benefits or the
amount of benefits under the Plan;



 
(f)
to interpret the provisions of the Plan;



 
(g)
to determine whether any domestic relations order received by the Plan is a
qualified domestic relations order, as provided in Section 414(p) of the Code;



 
(h)
to evaluate administrative procedures; and

 
 
 
-46-

--------------------------------------------------------------------------------

Table of Contents

 
(i)
to delegate such duties and powers as the Committee shall determine from time to
time to any person or persons, including the Administrator.



11.3
Functioning of Committee.  The Committee and those persons or entities to whom
the Committee has delegated responsibilities shall keep accurate records and
minutes of meetings, interpretations and decisions.  Any Employee may examine
records pertaining directly to him.  The Committee shall elect a chairman and a
secretary from its membership.  The Committee shall act by majority vote of the
members, and such action shall be evidenced by a written document.



11.4
Indemnification.  Each member of the Committee, and any other person who is an
employee or director of the Company, shall be indemnified by the Company against
expenses (other than amounts paid in settlement to which the Company does not
consent) reasonably incurred by him in connection with any action to which he
may be a party by reason of his performance of administrative functions and
duties under the Plan, except in relation to matters as to which he shall be
adjudged in such action to be personally guilty of negligence or willful
misconduct in the performance of his duties.  The foregoing right to
indemnification shall be in addition to such other rights as the Committee
member, or other person may enjoy as a matter of law or by reason of insurance
coverage of any kind.  Rights granted hereunder shall be in addition to and not
in lieu of any rights to indemnification to which the Committee member, or other
person may be entitled pursuant to the by-laws of the Company.



11.5
The Trustee.  The Trustee shall be the named fiduciary with respect to the
management and control of Plan assets held by it, and shall have exclusive
authority to hold, manage and administer the Trust Fund in accordance with the
terms of the Trust Agreement entered into between the Company and the Trustee
except to the extent that authority to manage certain assets held by the Trust
is delegated by the Administrative Committee to an Investment Manager pursuant
to the terms of the Trust Agreement.  The Trustee may designate agents or others
to carry out certain of the administrative responsibilities in connection with
the management of the Trust.



11.6
The Trust Fund.  The Trust Fund shall be used to pay benefits as provided in the
Plan and for the payment of expenses relating to the Plan except to the extent
that such expenses are paid by the Employers.  For all other purposes, including
investment management and custodial functions, the Trust Fund held under this
Plan may be commingled with the Trust Fund or Funds held under any other
pensions plan or plans of the Company.  Prior to the satisfaction of all rights
of Participants and Beneficiaries under the Plan, no part of the principal or
income of the Trust Fund shall be used or diverted to purposes other than those
provided in the Plan, and no part thereof shall revert to the Employers except
after satisfaction of all liabilities of the Plan.

 
 
 
-47-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XII


MANAGEMENT OF TRUST FUND






12.1
The Trust Fund.  The Trust Fund shall be held in trust by the Trustee appointed
from time to time (before or after termination of the Plan) by the
Administrative Committee and shall he evidenced by a Trust Agreement between the
Company and the Trustee, a copy of which shall be filed with the Administrative
Committee.



12.2
Exclusive Benefit.  The Trust Agreement must contain a provision that it shall
be impossible at any time prior to the satisfaction of all liabilities with
respect to Participants or Beneficiaries thereof under the Trust, for any part
of the corpus or income to be used for purposes other than for the exclusive
benefit of Participants or Beneficiaries and paying the reasonable expenses of
the Plan and of the Trust, provided that nothing herein shall be deemed to
prevent the return of any employer contribution (1) resulting from a mistake of
fact, or (2) conditioned upon deductibility under Section 404 of the Code,
within one year after the date of (i) payment of the contribution, or (ii) the
disallowance of the contribution, respectively.



12.3
Trustee’s Reports.  As soon as practicable after each Plan Year, the Trustee
shall submit to the Administrative Committee an appropriate report stating the
net value of the Trust Fund as of the end of the Plan Year and containing such
other information relating to the Trust Fund as the Administrative Committee
from time to time may request.



12.4
Trust Agreement.  The Trust Agreement shall be a part of this Plan and any
rights or benefits under this Plan shall be subject to all the terms and
provisions of the Trust Agreement.



12.5
Expenses.  All expenses incurred in the administration of the Plan shall be paid
for by the Trust Fund to the extent not paid by the Company.  Such expenses
include any expenses incident to the administration of the Plan including, but
not limited to, fees of accountants, counsel and other specialist.



 
 
 
 
 
 
 
 
 
 
 
 

 
 
-48-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XIII


BENEFIT CLAIMS PROCEDURE





13.1
Claims Procedures. Effective January 1, 2002, the following claims procedures
will be in effect:



(a)       Timing of Notification of Benefit Determination


A claim for benefits shall be made in writing to the Administrator or Committee,
as applicable.


The Administrator (or Committee, if appointed) shall notify the claimant of an
adverse benefit determination within a reasonable period of time, but not later
than 90 days after receipt of the claim by the Plan, unless it determines that
special circumstances require an extension of time for processing the claim.  If
the Administrator (or Committee, if applicable) determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant within the initial 90-day period.  In no event shall
such extension exceed a period of 90 days from the end of such initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefit determination.


(b)       Manner and Content of Benefit Determinations


The Administrator (or Committee, if applicable) shall provide a claimant with
written or electronic notification of any adverse benefit determination.  Any
electronic notification shall comply with the standards imposed by 29 CFR
2520-104b-1(c)(1)(i), (iii) and (iv).  The notification shall set forth, in a
manner calculated to be understood by the claimant:
 
 
(i)
The specific reason or reasons for the adverse determination.

 
 
(ii)
Reference to the specific Plan provisions on which the determination is based.

 
 
(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.



 
(iv)
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of the Act following an adverse benefit
determination on review.

 
 
-49-

--------------------------------------------------------------------------------

Table of Contents
 
(c)       Appeal of Adverse Benefit Determination


In order to provide a claimant with the opportunity for a full and fair review
of a claim and adverse benefit determination:


 
(i)
A claimant has at least 60 days following receipt of a notification of an
adverse benefit determination within which to appeal the determination.



 
(ii)
A claimant may submit written comments, documents, records and other information
relating to the claim for benefits



 
(iii)
A claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.  A document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information:

 
 
(A)
was relied upon in making the benefit determination;



 
(B)
was submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document or record was relied upon
in making the benefit determination; or



 
(C)
demonstrates compliance with the administrative processes and safeguards
required by the Department of Labor’s regulations in making the benefit
determination.



 
(iv)
The review will take into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.



(d)       Timing of Notification of Benefit Determination on Review


The Administrator (or Committee, as applicable) shall notify a claimant of the
Plan’s benefit determination on review within a reasonable period of time, but
not later than 60 days after receipt of the claimant’s request for review by the
Plan, unless it determines that special circumstances (such as the need to hold
a hearing) require an extension of time for processing the claim.  If an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period.  In no event shall such extension exceed a period of 60 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.
 
 
-50-

--------------------------------------------------------------------------------

Table of Contents
 
When the Committee is making the determination on review, if it holds regularly
scheduled meetings at least quarterly, the paragraph above shall not apply, and
the Committee shall instead make a benefit determination no later than the date
of the meeting of the Committee that immediately follows the Plan’s receipt of a
request for review, unless the request for review is filed within 30 days
preceding the date of such meeting.  In such case, a benefit determination may
be made by no later than the date of the second meeting following the Plan's
receipt of the request for review.  If special circumstances require a further
extension of time for processing, a benefit determination shall be rendered not
later than the third meeting of the Committee following the Plan's receipt of
the request for review.  If such an extension of time for review is required
because of special circumstances, the Committee shall provide the claimant with
written notice of the extension, describing the special circumstances and the
date as of which the benefit determination will be made, prior to the
commencement of the extension.  The Committee shall notify the claimant of the
benefit determination as soon as possible, but not later than 5 days after the
benefit determination is made.


The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is filed in accordance with the Plan
procedures, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing.  In the event that a
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.


(e)       Manner and Content of Notification of Benefit Determination on Review


The Administrator (or Committee as applicable) shall provide a claimant with
written or electronic notification of a plan's benefit determination on
review.  Any electronic notification shall comply with the standards imposed by
29 CFR 2520.104b-1(c)(1)(i) , (iii), and (iv).  In the case of an adverse
benefit determination, the notification shall set forth, in a manner calculated
to be understood by the claimant:
 
 
(i)
The specific reason or reasons for the adverse determination.



 
(ii)
Reference to the specific Plan provisions on which the benefit determination is
based.



 
(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits.



 
(iv)
A statement describing any voluntary appeal procedures offered by the Plan and
the claimant's right to obtain the information about such procedures described
in paragraph (c)(3)(iv) of this section, and a statement of the claimant's right
to bring an action under section 502(a) of ERISA.

 
 
-51-

--------------------------------------------------------------------------------

Table of Contents
 
In the case of an adverse benefit determination on review, the Administrator (or
Committee, as applicable) shall provide such access to, and copies of,
documents, records, and other information described above, as appropriate.


(f)        Failure to Follow Claims Procedures


In the case of the failure of the Plan to follow the claims procedures, the
claimant shall be deemed to have exhausted the administrative remedies under the
Plan and shall be entitled to pursue any available remedies under section 502(a)
of ERISA.


13.2
Committee Determination Binding.  The Administrator (or Committee, if
applicable) shall have the right to decide, in their sole and exclusive
discretion, all questions respecting the interpretation, application, or
administration of the rules of eligibility for the benefits or services
furnished by the Plan and such decisions shall be conclusive and binding upon
all Participants, dependents and beneficiaries.



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-52-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XIV


NON-ALIENATION OF BENEFITS





14.1
Non-Alienation.  Subject to Section 14.2, any benefits under or interests in
this Plan shall not be assignable or subject to alienation, hypothecation,
garnishment, attachment, execution or levy of any kind.  Any action in violation
of this provision shall be void.



14.2
Qualified Domestic Relations Orders.  Section 13.1 shall not apply to the
creation, assignment or recognition of a right to the Retirement Benefit of a
Participant pursuant to a Qualified Domestic Relations Order.  The
Administrative Committee shall establish reasonable procedures for determining
whether a domestic relations order is a Qualified Domestic Relations Order and
for administering distributions under such order.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-53-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XV


DESIGNATION OF BENEFICIARY





15.1
Beneficiary Designation.



 
(a)
The designation of a beneficiary under a joint and survivor annuity shall be
fixed and may not be changed on or after benefit payments commence.



 
(b)
The designation of a beneficiary to receive any remainder of a guaranteed number
of payments may be made or changed until the date on which the guaranteed period
has expired.



 
(c)
Subject to Subsections (a) and (b) and to the provisions set forth above
relating to the rights of Spouses to survivor benefit payments, each Participant
shall have the right at any time to designate or to change the previous
designation of the beneficiary or beneficiaries who shall receive benefits, if
any, after his death by executing and filing with the Committee a form
prescribed by the Committee.  No designation, revocation, or change of
beneficiaries shall be valid and effective unless and until filed with the
Committee.  If no designation is made, or if all of the beneficiaries named in
such designation predeceases the Participant or cannot be located by the
Committee, the interest, if any, of the deceased Participant shall be paid to
the surviving relatives of the Participant in the first surviving class in the
schedule set forth as follows: (i) Spouse, (ii) lineal descendants (including
stepchildren and adopted persons), (iii) parents equally, and (iv) the
Participant’s estate.



15.2
Effective Date of Designation.  Any designation or revocation of a designation
of a Beneficiary shall become effective when actually received by the
Administrative Committee but shall not affect any distribution previously made
pursuant to a prior designation.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-54-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XVI


AMENDMENT AND TERMINATION






16.1
Power of Amendment and Termination.  It is the intention of the Company that
this Plan will be permanent.  However, the Company reserves the right to
terminate its participation in this Plan at any time by action of its board of
directors or other governing body.  Furthermore, the Company reserves the power
to amend or terminate the Plan at any time by action of the Board of
Directors.  Each amendment to the Plan will be binding on the Company.



16.2
Limitation on Amendment.



 
(a)
Except as expressly provided elsewhere in the Plan, prior to the satisfaction of
all liabilities with respect to the benefits provided under this Plan, no such
amendment or termination shall cause any part of the monies contributed
hereunder to revert to the Company or to be diverted to any purpose other than
for the exclusive benefit of Participants and their beneficiaries.  No amendment
shall have the effect of retroactively depriving Participants of benefits
already accrued under the Plan.  Any amendment shall become effective as of the
date designated by the Board of Directors.



 
(b)
Except as permitted by Regulations, no Plan amendment or transaction having the
effect of a Plan amendment (such as a merger, plan transfer or similar
transaction) shall be effective to the extent it eliminates or reduces any
“Section 411(d) (6) protected benefit” or adds or modifies conditions relating
to “Section 411(d) (6) protected benefits” the result of which is a further
restriction on such benefit unless such protected benefits are preserved with
respect to benefits accrued as of the later of the adoption date or effective
date of the amendment.  “Section 411(d) (6) protected benefits” are benefits
described in Code Section 411(d)(6)(A), early retirement benefits and
retirement-type subsidies, and optional forms of benefits.



 
(c)
If this Plan is amended and an effect of such amendment is to increase current
liability (as defined in Code Section 401(a) (29) (E)) under the Plan for a Plan
Year, and the funded current liability percentage of the Plan for the plan Year
in which the amendment takes effect is less than sixty percent (60%), including
the amount of the unfunded current liability under the Plan attributable to the
amendment, the amendment shall not take effect until the Employer (or any member
of a controlled group which includes the Employer) provides security to the
Plan.  The form and amount of such security shall satisfy the requirements of
Code Section 401(a) (29) (B) and (C).  Such security may be released provided
the requirements of Code Section 401(a) (29) (D) are satisfied.

 
 
-55-

--------------------------------------------------------------------------------

Table of Contents
 
16.3
Amendment to Vesting Provision.  If the vesting provisions set forth in Article
VI are amended, any Participant who, as of the effective day of the amendment
had been credited with three or more years of Vesting Service may irrevocably
elect to have his nonforfeitable interest computed without regard to the
amendment.  Notice of the amendment and the availability of the election shall
be given to each such Participant, and the election may be exercised by the
Participant by notice to the Administrative Committee within 60 days after the
later of (a) the Participant’s receipt of the notice, (b) the day the amendment
is adopted or (c) the effective date of the amendment.



16.4
Amendment to Maintain Qualified Status.  Notwithstanding anything to the
contrary in Section 16.2, the Board, in its discretion, may make any
modifications or amendments to the Plan, retroactively or prospectively, which
it deems appropriate to establish or maintain the Plan and the Trust Agreement
as a qualified employees’ plan and trust under Section 401 and 501 of the Code.



16.5
Disposition on Termination.  In the event of the termination or partial
termination of the Plan, as defined in the Code, the interest of each affected
Participant who would not have a non-forfeitable right to one hundred percent
(100%) of his Accrued Benefit if his employment terminated on the date of the
termination or partial termination of the Plan shall become non-forfeitable;
however, in the event of such a termination, each Participant and beneficiary
shall have recourse toward satisfaction of his non-forfeitable rights to his
pension only from Plan assets or from the Pension Benefit Guaranty Corporation
to the extent that it guarantees benefits.



The amount of the Fund shall be determined and, after providing for expenses
incident to termination and liquidation, the remaining assets of such Fund shall
be allocated in accordance with Section 4044 of ERISA for the purpose of paying
benefits proportionately among each of the priority groups described below in
the following order of precedence:


 
(a)
to provide benefits to retired Participants and beneficiaries who began
receiving benefits at least three years before the Plan termination (including
those benefits which would have been received for at least three years if the
Participant had retired that long ago), based on Plan provisions in effect five
years prior to termination during which period such benefit would be the least;
provided that the lowest benefit in pay status during a three-year period shall
be considered the benefit in pay status for such period;



 
(b)
to provide all other Accrued Benefits guaranteed by Federal law;



 
(c)
to provide all other vested Accrued Benefits;



 
(d)
to provide all remaining non-vested Accrued Benefits.

 
 
-56-

--------------------------------------------------------------------------------

Table of Contents
 
If the assets available for allocation under any priority group (other than as
provided in priority groups (c) and (d)) are insufficient to satisfy in full the
Accrued Benefits of all Participants and beneficiaries, the assets shall be
allocated pro rata among such Participants and beneficiaries on the basis of the
present value of their respective benefits (as of the termination date).  The
foregoing payments and payments in the event assets are insufficient to pay the
Accrued Benefits provided in priority groups (c) and (d) will be paid in
accordance with regulations prescribed by the Pension Benefit Guaranty
Corporation.  The procedure for allocation of assets upon termination of the
Plan will be carried out in an appropriate manner as to prevent the Plan from
being deemed disqualified by the Internal Revenue Service.


In the event all Accrued Benefits described above have been fully funded, any
remaining funds will revert to the Company.


Notwithstanding any other provision in this Section, if any of the provisions of
this Section conflicts with ERISA and regulations thereunder, then ERISA and its
regulations shall control.


16.6
Merger, Consolidation, or Transfer.  In case of any merger or consolidation
with, or transfer of assets or liabilities to any other plan, as provided in the
Code, the benefit of any Participant or beneficiary immediately after such
merger, consolidation, or transfer (if the Plan had then terminated) shall be at
least equal to the benefit such Participant or beneficiary would have received
immediately before such merger, consolidation, or transfer (if the Plan had then
terminated).



Plant Shutdown.  Effective December 31, 1996 the Systems Division was shut
down.  Certain employees were covered by the Met-Pro Corporation Negotiated
Pension Plan.  The Met-Pro Corporation Negotiated Pension Plan is merged into
this Plan effective June 1, 1997.  In the event of a termination or partial
termination or spin-off of this Plan occurring on or prior to May 31, 2002, the
allocation of assets of the Plan pursuant to this Article XVI shall be made in
such a manner as to give effect to any special schedule of benefits which is
required, pursuant to regulations issued under Section 414(l) of the Internal
Revenue Code, to be created as a result of the merger of the Met-Pro Corporation
Negotiated Pension Plan into this Plan which merger was effective as of June 1,
1997.
 
 
 
 
 
 
 
 
 
 

 

 
 
-57-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XVII


TOP-HEAVY PROVISIONS






17.1
The following definitions apply for purposes of this Article XVII:



 
(a)
Average Compensation - a Participant’s average annual compensation (as defined
in Regulation 1.415-2(d)(1) of the Code) during the five consecutive Plan Years
in which the Participant received the greatest compensation, taking into account
only Plan Years (1) during which he was a Participant, (2) with respect to which
the Participant was credited with a year of Vesting Service and (3) ending no
later than the last day of the last Plan Year in which the Plan was a Top Heavy
Plan.



 
(b)
Determination Date - with respect to any plan year of the Plan, a Defined
Benefit Plan or a Defined Contribution Plan, the last day of the preceding plan
year (or in the case of the first plan year of a plan the last day of that plan
year).



 
(c)
Key Employee - effective for Plan Years beginning after December 31, 2001, means
any employee or former employee (including any deceased employee) who at any
time during the Plan Year that includes the determination date was an officer of
the employer having annual compensation greater than $130,000 (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of section 415(c)(3) of the
Code.  The determination of who is a key employee will be made in accordance
with section 416(i)(1) of the Code and the applicable regulations and other
guidance of general applicability issued thereunder.



 
(d)
Permissive Aggregation Group of Plans - a group of employee benefit plans
including a Required Aggregation Group of Plans and any other Defined Benefit
Plans or Defined Contribution Plans which when considered as a group meets the
requirements of Sections 401(a)(4) and 410 of the Code.



 
(e)
Required Aggregation Group of Plans - a group of employee benefit plans
including each Defined Benefit Plan and Defined Contribution Plan (a) in which
any Key Employee is or was a Participant or (b) which enables a plan described
in clause (a) to meet the requirements of Section 401(a)(4) or Section 410 of
the Code.  Plans that have terminated within the last five (5) years of the
determination date shall be included in the definition of Required Aggregation
Group of Plans.



 
-58-

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)
Top Heavy Fraction means (a) with respect to the Plan, a fraction for a Plan
Year the numerator of which is the aggregate of the present values of the
accrued benefits as of a Determination Date of all Participants who are Key
Employees and the denominator of which is the aggregate of the present values of
the accrued benefits as of a Determination Date of all Participants or (b) with
respect to a Required Aggregation Group of Plans or a Permissive Aggregation
Group of Plans a fraction (A) the numerator of which is the sum of (i) the
aggregate of the present values of the accrued benefits as of the applicable
Determination Date of all Participants who are Key Employees under all defined
benefit plans included in that group and (ii) the aggregate credit balances as
of the applicable Determination Date in the accounts of all Participants who are
Key Employees under all defined contribution plans included in the group and (B)
the denominator of which is the sum of (i) the aggregate of the present values
of the accrued benefits as of the applicable Determination Date of all
Participants under all defined benefit plans included in the Group and (ii) the
aggregate credit balances as of the applicable Determination Date in the
accounts of all Participants under all defined contribution plans included in
the group.



In computing a Top Heavy Fraction for a Plan Year, the following rules shall
apply: (a) the present value of accrued benefits as of a Determination Date
under each defined benefit plan and the aggregate account balances as of a
Determination Date under each defined contribution plan shall be increased by
the aggregate distributions made from that plan to Participants during the five
year period ending on the Determination Date, (b) the accrued benefit under any
defined benefit plan and the account balance under any defined contribution plan
of a Participant who has not performed services for an Employer at any time
during the five-year period ending on the Determination Date shall be
disregarded, (c) the present value of accrued benefits under a defined benefit
plan as of a Determination Date and the credit balance under a defined
contribution plan shall be determined as of that plan’s valuation date which
occurs during the 12-month period ending on the Determination Date, (d) in the
case of a Required Aggregation Group or a Permissive Aggregation Group, the
Determination Date of each Plan included in the group shall be the Determination
Date that occurs in the same calendar year as the Determination Date of the
Plan, (e) in the case of a Required Aggregation Group or a Permissive
Aggregation Group, in determining the present value of accrued benefits the
actuarial assumptions set forth for this Plan shall be used for all defined
benefit plans, and (f) in the case of a Required Aggregation Group or Permissive
Aggregation Group the present value of the accrued benefits under all defined
benefit plans of Participants other than Key Employees shall he determined based
upon the method used uniformly for accrual purposes for all defined benefit
plans but if there is no uniform method, based upon the benefit accrual rate
which does not exceed the slowest accrual rate permitted under the fractional
accrual rule of Section 411(b)(l)(C) of the Internal Revenue Code.


 
-59-

--------------------------------------------------------------------------------

Table of Contents
 
Notwithstanding the above, effective for Plan Years beginning after December 31,
2001, the following shall apply:


 
(1)
Distributions during year ending on the determination date.  The present values
of accrued benefits and the amounts of account balances of an employee as of the
determination date shall be increased by the distributions made with respect to
the employee under the Plan and any plan aggregated with the Plan under section
416(g)(2) of the Code during the 1-year period ending on the determination
date.  The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under section 416(g)(2)(A)(i) of the Code.  In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”



 
(2)
Employees not performing services during year ending on the determination
date.  The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.



 
(g)
Top Heavy Plan - the Plan for any Plan Year if the Top Heavy Fraction for that
Plan Year exceeds 60 percent (a) for the Plan, if the Plan is not part of a
Required Aggregation Group of Plans, (b) for the Required Aggregation Group of
Plans, if the Plan is part of a Required Aggregation Group of Plans, or (c) for
the Permissive Aggregation Group of Plans, if the Plan is part of a Permissive
Aggregation Group of Plans and a Required Aggregation Group of Plans.



17.2
When Top Heavy Provisions Apply.  Notwithstanding any other provision of this
Plan, the provisions of this Article XVII shall apply with respect to any Plan
Year for which the Plan is a Top Heavy Plan.



17.3
Minimum Benefit.  Subject to Article IX, upon the retirement or termination of
employment of a Participant who is not a Key Employee, the Participant’s
retirement benefit shall be equal to the greater of (a) the Retirement Benefit
that otherwise would be determined for the Participant under Article V if no
effect were given to this Article XVII and (b) the product of 2 percent of the
Participant’s Average Compensation and the number of years of his or her Years
of Service (not in excess of 10) credited with respect to Plan Years in which
the Plan is a Top Heavy Plan and he or she is a Participant.  For purposes of
determining a Participant’s Retirement Benefit under this Section 17.3, it shall
be assumed that payment of the Retirement Benefit shall be in the form of a
straight life annuity without ancillary benefits, commencing on the
Participant’s Normal Retirement Date.  If a Participant who is not a Key
Employee participates in both a defined benefit and defined contribution Plan,
the Company is not required to provide

 
 
-60-

--------------------------------------------------------------------------------

Table of Contents
 
 
such Participant both the minimum benefit and the minimum contribution.  In such
event, the Participant shall receive the benefit described in this Section.

 
The retirement benefit determined under this Section 17.3 shall apply even
though as a result of other Plan provisions a Participant who is not a Key
Employee would not otherwise have been entitled to have received a benefit or
would have received a lesser benefit because (i) he or she failed to make
mandatory employee contributions under the Plan; (ii) his or her Compensation is
less than the stated amount; (iii) he or she is not employed on the last day of
the accrual computation period or (iv) the Plan is integrated with Social
Security.


Effective for Plan Years beginning after December 31, 2001, for purposes of
satisfying the minimum benefit requirements of section 416(c)(1) of the Code and
the Plan, in determining Years of Service with the employer, any service with
the employer shall be disregarded to the extent that such service occurs during
a Plan Year when the Plan benefits (within the meaning of section 410(b) of the
Code) no key employee or former key employee.


17.4
Vesting.  For any Plan Year the Plan is a Top Heavy Plan, the nonforfeitable
portion of the Retirement Benefit of a Participant who is credited with at least
one Hour of Service during that Plan Year under Section 1.24 shall be the
greater of the percentage determined under Article VI and a percentage based on
the Participant’s Years of Service as follows:



Number of Years of Service
Vesting Percentage
   
0
0
1
0
2
20
3
40
4
60
5
80
6 or more
100



17.5
Change From Top Heavy Vesting.  If the Plan is a Top Heavy Plan for a Plan Year
and ceases to be a Top Heavy Plan for the subsequent Plan Year, the change in
the vesting provision under this Section 17.5 to the vesting provision under
Article VI shall for purposes of Section 16.3 be treated as an amendment of the
vesting provisions of the Plan.

 
 
 
 
 
 
 
 
 
 

 
 
-61-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE XVIII


GENERAL PROVISIONS





18.1
No Employment Rights.  Neither the action of the Company in establishing the
Plan, nor any provisions of the Plan, nor any action taken by it or by the
Committee shall be construed as giving to any employee of the Company the right
to be retained in its employ, or any right to payment except to the extent of
the benefits provided in the Plan to be paid from the Fund.



18.2
Governing Law.  Except to the extent superseded by ERISA, all questions
pertaining to the validity, construction, and operation of the Plan shall be
determined in accordance with the laws of the state in which the principal place
of business of the Company is located.



18.3
Severability of Provisions.  If any provision of this plan is determined to be
void by any court of competent jurisdiction, the Plan shall continue to operate
and, for the purposes of the jurisdiction of that court only, shall be deemed
not to include the provisions determined to be void.



18.4
No Interest in Fund.  No persons shall have any interest in, or right to, any
part of the principal or income of the Fund, except as and to the extent
expressly provided in this Plan and in the Trust Agreement.



18.5
Discretion.  Any discretionary acts under this Plan by the Company or by the
Administrative Committee shall be uniform and applicable to all persons
similarly situated.  No discretionary act shall be taken which constitutes
prohibited discrimination under the provisions of Section 401(a) of the Code.



18.6
Gender.  Wherever applicable, any word used in the masculine should include the
feminine, and any word used in the singular shall include the plural.



18.7
Participant Information.  Each Participant shall notify the Administrative
Committee of (a) his mailing address and each change of mailing address, (b) the
Participant’s, the Participant’s Beneficiary’s and, if applicable the
Participant’s Spouse’s date of birth, (c) the Participant’s marital status and
any change of his marital status, and (d) any other information required by the
Administrative Committee.  The information provided by the Participant under
this Section 18.7 shall be binding upon the Participant and the Participant’s
Beneficiary for all purposes of the Plan.



18.8
Statement of Retirement Benefits.  Upon a Participant’s written request to the
Administrative Committee, but no more frequently than once in a twelve-month
period, the Administrative Committee shall furnish him with a statement of his
Retirement Benefits.

 
 
-62-

--------------------------------------------------------------------------------

Table of Contents
 
18.9
Notices.  Any notice, request, election, designation, revocation or other
communication under this Plan shall be in writing and shall be considered given
when delivered personally or mailed by first class mail to the last address
furnished to the Committee.



18.10
Headings.  The headings in this Plan are for convenience of reference and shall
not be given substantive effect.



18.11
Withholding.  The Committee and the Trustees shall have the right to withhold
any and all state, local, and Federal taxes which may be withheld in accordance
with applicable law.

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-63-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE XIX


FREEZING OF PLAN





19.1
The Plan has been frozen as of December 31, 2006 (the “Freeze Date”).  There
shall be no further benefit accruals on and after the Freeze Date.  A
Participant’s Credited Service, Compensation, and Average Monthly Earnings shall
be determined as of the Freeze Date.  A Participant’s accrued benefit shall be
based on the provisions of the Plan in effect on the Freeze Date, but calculated
as if the Participant had terminated employment as of the Freeze Date.



19.2
Notwithstanding the above, Years of Service shall continue to be counted under
the Plan on and after the Freeze Date solely for purposes of vesting in a
benefit accrued as of the Freeze Date, but not for any other purpose under the
Plan.



19.3
All benefits, rights and features shall be preserved as required under Code
Section 411(d)(6) and regulations issued thereunder.







  Executed this   29th   day of   January, 2008  .






 
[SEAL]
(NAME)
             
By:  /s/ Raymond J. De Hont                            
     
       Chairman, CEO and President
           
Attest:  /s/ Gary J. Morgan                           
     
            Vice President Finance
 



 
 
 
 
 

 
 

 
 
-64-

--------------------------------------------------------------------------------

Table of Contents

APPENDIX A


ACTUARIAL ASSUMPTIONS USED TO DETERMINE ACTUARIAL EQUIVALENCE






1.
“Actuarial Equivalent”.  Subject to Section 2, the Actuarial Equivalent of a
given benefit shall be determined using the following assumptions:



 
(a)
Interest - 8 percent per annum compounded annually.



 
(b)
Mortality - The 1971 Male Group Annuity Table with ages set back three years.



2.
Minimum Actuarial Equivalent Present Value.



 
(a)
Subject to paragraph (b) below, if a Participant’s benefits are to be paid in a
single sum, then in no event shall the Actuarial Present Value of a
Participant’s Vested Interest be less than the greater of:



 
(i)
such present value determined based on the assumptions set forth in Section 1
above, or



 
(ii)
such present value determined based on the interest rates which would be used as
of the first day of the Plan Year in which distribution occurs by the Pension
Benefit Guaranty Corporation for a trusteed single employer Plan and the
mortality table specified in paragraph (b) of Section 1.



 
(b)
Effective September 1, 1995, if a Participant’s benefits are to be paid in a
single sum, then in no event shall the Actuarial Equivalent present value of a
Participant’s Vested Interest be less than:



 
(i)
such present value determined based on the assumptions set forth in Section 1
above, or



 
(ii)
such present value determined using the following assumptions:



 
(A)
Interest - the annual rate of interest on 30-Year Treasury securities as
published by the IRS for the month prior to the first month of the Plan Year in
which the distribution occurs.



 
(B)
Mortality – determined under the applicable mortality table under Code Section
417(e).



Notwithstanding any other plan provisions to the contrary, effective for
distributons with annuity starting dates on or after December 31, 2002, the
 
 
-65-

--------------------------------------------------------------------------------

Table of Contents
 
applicable mortality table used for purposes of adjusting any benefit or
limitation under 415(b)(2)(B), (C), or (D) of the Internal Revenue Code as set
forth in Appendix A of the plan and the applicable mortality table used for
purposes of satisfying the requirements of 417(e) of the Internal Revenue Code
as set forth in Appendix A of the plan is the table prescribed in Rev. Rul.
2001-62.


 
(c)
Solely for the purpose of determining an actuarial increase in benefits due as a
result of the commencement of such benefits after the Participant’s attainment
of age 70½, the following assumptions will be used:



 
(i)
Interest – 5 percent per annum compounded annually,



 
(ii)
Mortality – 1994 Group Annuity Table.



 
(d)
Effective for distributions occurring on or after January 1, 2008, the
applicable interest rate under (b)(ii)(A) above shall be the adjusted segment
rates provided under Section 302 of the Pension Protection Act of 2006,
determined in accordance with IRS Notice 2007-81, and subject to applicable
provisions of Revenue Ruling 2007-67, and the applicable mortality table under
(b)(ii)(B) above shall be the table specified in Revenue Ruling 2007-67.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-66-

--------------------------------------------------------------------------------

Table of Contents

  APPENDIX B






Effective as of December 31, 2000, the Accrued Monthly Pension of
William L. Kacin is increased by $6,666.67.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-67-

--------------------------------------------------------------------------------

 